Exhibit 10.3

Execution version

THIS AGREEMENT is made on 28 April 2010 and amended and restated on 23 April
2013

BETWEEN

 

(1) BASELL POLYOLEFINS COLLECTIONS LIMITED, a company incorporated in Ireland,
registered in Ireland with the Companies Registration Office with number 405558,
whose registered office is at 53 Merrion Square, Dublin 2, Ireland (the Master
Purchaser and in its capacity as issuer of the Notes, the Issuer);

 

(2) BASELL SALES & MARKETING COMPANY B.V., a company incorporated in The
Netherlands, being a wholly-owned indirect subsidiary of the Parent and whose
principal place of business is at Stationsplein 45, 3013 AK Rotterdam, The
Netherlands, registered with the trade registry of the Chamber of Commerce of
Amsterdam with registration number 34245062 (BSM and in its capacities as a
Seller, the Master Servicer and a Servicer);

 

(3) LYONDELL CHEMIE NEDERLAND B.V., a company incorporated in The Netherlands
being a wholly-owned indirect subsidiary of the Parent and whose principal place
of business is at Stationsplein 45, 3013 AK Rotterdam, The Netherlands,
registered with the trade registry of the Chamber of Commerce of Amsterdam with
registration number 24314683 (LCN and in its capacities as a Seller and a
Servicer);

 

(4) THE PERSONS identified in Part A of Schedule 1 each as a Note Purchaser and
Committed Purchaser;

 

(5) THE PERSONS identified in Part B of Schedule 1 each as a Note Purchaser and
a Uncommitted Purchaser;

 

(6) CITICORP TRUSTEE COMPANY LIMITED, a private company incorporated in England
and Wales with limited liability and whose principal office is at 14th Floor,
Citigroup Centre, 33 Canada Square, Canary Wharf, London E14 5LB (the Security
Trustee); and

 

(7) CITIBANK, N.A., LONDON BRANCH a banking association incorporated in New York
and acting through its London branch at Citigroup Centre, 33 Canada Square,
Canary Wharf, London E14 5LB (the Funding Agent),

(together the Parties).

NOW IT IS HEREBY AGREED as follows:

1. INTERPRETATION

1.1 Capitalised terms in this Agreement shall, except where the context
otherwise requires and save where otherwise defined herein, bear the meanings
ascribed to them in the Master Definitions and Framework Deed dated 28 April
2010 as amended and restated on the date of this Deed (the Framework Deed) (as
the same may be amended, varied or supplemented from time to time with the
consent of the parties) between, amongst others, each of the Parties and this
Agreement shall be construed in accordance with the principles of construction
set out therein.

 

Page 1



--------------------------------------------------------------------------------

Execution version

 

1.2 In addition, the provisions set out in Clauses 3 to 7, Clauses 9 to 11 and
Clauses 15 to 23 of the Framework Deed (the Framework Provisions) shall be
expressly and specifically incorporated into this Agreement, as though they were
set out in full in this Agreement. In the event of any conflict between the
provisions of this Agreement and the Framework Provisions, the provisions of
this Agreement shall prevail.

1.3 This Agreement is the Variable Funding Agreement referred to in the
Framework Deed.

1.4 The Security Trustee has agreed to become a party to this Agreement solely
for the better enforcement and preservation of its rights, to receive benefit of
the representations, warranties, covenants, undertakings, indemnities and other
obligations expressed to be in its favour hereunder and to agree amendments to
this Agreement. The Parties hereto acknowledge and agree that the Security
Trustee shall not assume any obligation or incur any liability whatsoever to any
Party by virtue of the provisions contained in this Agreement.

2. THE VARIABLE FUNDING FACILITIES

Variable Funding Facilities

 

2.1 On the terms and subject to the conditions of this Agreement:

 

(a) each Uncommitted Purchaser makes available to the Issuer a variable funding
uncommitted note issuance facility from (and including) the date hereof or the
date on which it becomes a party hereto, to (but excluding) the Programme
Termination Date; and

 

(b) each Committed Purchaser makes available to the Issuer a variable funding
committed note issuance facility from (and including) the date hereof or the
date on which it becomes a party hereto, to (but excluding) (subject to Clause
9), the Committed Purchaser Facility Termination Date, then applicable to such
Committed Purchaser.

3. SECURITY

3.1 It is hereby acknowledged and agreed that when a Note Purchaser is a
Noteholder in respect of a Note in accordance with this Agreement, it:

 

(a) becomes a beneficiary of the security created by or pursuant to the Master
Purchaser Deed of Charge in respect of all sums payable to it under this
Agreement and in its capacity as a Noteholder; and

 

(b) agrees to be bound by the terms of the Master Purchaser Deed of Charge.

 

Page 2



--------------------------------------------------------------------------------

Execution version

 

4. PURPOSE

Purpose

4.1 The Variable Funding Facility is intended to provide the Issuer with
financing to fund:

 

(a) the repayment of notes outstanding under the European receivables
securitisation programme scheduled to terminate on the first Funding Date;

 

(b) in part, the payment of the Initial Purchase Price in respect of Purchased
Receivables to the Sellers under the Master Receivables Purchase Agreement;

 

(c) to enable the Issuer to refinance certain amounts under the Subordinated VLN
Facilities; and

 

(d) to enable the Issuer to repay advances made hereunder from time to time for
the purpose specified in paragraphs (b) and (c) above,

and accordingly, the Issuer shall apply all amounts raised by it under the
Variable Funding Facilities only for such purposes and always in accordance with
this Agreement, the Master Receivables Purchase Agreement, the Intercreditor and
Indemnity Deed and the Master Purchaser Deed of Charge.

No obligation to monitor use of proceeds

4.2 Without in any way affecting the obligations of the Issuer, no other Party
is bound to monitor or verify the application of amounts raised by the Issuer
under this Agreement.

5. CONDITIONS PRECEDENT

Initial conditions precedent

5.1 A Note Purchaser shall have no obligation to participate in any Utilisation
and the Issuer shall have no right to deliver a Funding Request under this
Agreement unless the conditions specified in clause 17 of the Framework Deed
have been satisfied.

Further conditions precedent

5.2 A Note Purchaser shall have no obligation to participate in any Utilisation
under this Agreement unless in each case: (x) on both the Initial Funding
Request Date and the date on which the payment of the relevant Initial
Subscription Price is to be made; or (y) on both any Further Funding Request
Date and the date on which the payment of the relevant Further Subscription
Price is to be made:

 

(a) the representations and warranties made by the Issuer under Clause 12.1 on
the date of the relevant Funding Request and relevant Funding Date are true and
correct;

 

Page 3



--------------------------------------------------------------------------------

Execution version

 

 

(b) no Termination Event or Potential Termination Event shall have occurred and
be continuing or would result from the proposed Utilisation (unless such
Termination Event or Potential Termination Event has been waived in accordance
with the provisions of the Transaction Documents);

 

(c) in relation to a Note Purchaser that is an Uncommitted Purchaser:

 

  (i) the aggregate EUR Equivalent of the Principal Amount Outstanding of all
Notes in issue and held by:

 

  (A) such Uncommitted Purchaser; plus

 

  (B) its Related Committed Purchaser;

on the Funding Date after payment of the Initial Subscription Price or the
Further Subscription Price (as the case may be) will not exceed the Variable
Funding Facility Limit of that Note Purchaser;

 

  (ii) the aggregate EUR Equivalent of the Principal Amount Outstanding of all
Notes in issue and held by:

 

  (A) such Uncommitted Purchaser; plus

 

  (B) its Related Committed Purchaser;

on the Funding Date, after payment of the Initial Subscription Price or the
Further Subscription Price (as the case may be) will not exceed that Uncommitted
Purchaser’s Relevant Proportion of the aggregate EUR Equivalent of the Principal
Amount Outstanding of all Notes in issue;

 

  (iii) after payment of the Initial Subscription Price or the Further
Subscription Price (as the case may be) by the Uncommitted Purchaser:

 

  (A) the aggregate Principal Amount Outstanding of all EUR Notes held by:

 

  (I) such Uncommitted Purchaser; plus

 

  (II) its Related Committed Purchaser;

on the Funding Date, will not exceed the EUR Facility Limit applicable to that
Uncommitted Purchaser; and

 

  (B) the aggregate Principal Amount Outstanding of all US$ Notes held by:

 

  (I) such Uncommitted Purchaser; plus

 

  (II) its Related Committed Purchaser;

on the Funding Date, will not exceed the US$ Facility Limit applicable to that
Uncommitted Purchaser;

 

Page 4



--------------------------------------------------------------------------------

Execution version

 

 

  (iv) after payment of the Initial Subscription Price or the Further
Subscription Price (as the case may be) by the Uncommitted Purchaser:

 

  (A) the aggregate Principal Amount Outstanding of all US$ Notes in issue and
held by:

 

  (I) such Uncommitted Purchaser; plus

 

  (II) its Related Committed Purchaser;

on the Funding Date, will not exceed that Uncommitted Purchaser’s Relevant
Proportion of the aggregate Principal Amount Outstanding of all US$ Notes in
issue; and

 

  (B) the aggregate Principal Amount Outstanding of all EUR Notes in issue and
held by:

 

  (I) such Uncommitted Purchaser; plus

 

  (II) its Related Committed Purchaser;

on the Funding Date, will not exceed that Uncommitted Purchaser’s Relevant
Proportion of the aggregate Principal Amount Outstanding of all EUR Notes in
issue;

 

(d) in relation to a Note Purchaser that is a Committed Purchaser:

 

  (i) the aggregate EUR Equivalent of the Principal Amount Outstanding of all
Notes in issue and held by:

 

  (A) such Committed Purchaser; plus

 

  (B) its Related Uncommitted Purchaser;

on the Funding Date, after payment of the Initial Subscription Price or the
Further Subscription Price (as the case may be) will not exceed the Variable
Funding Facility Limit of that Committed Purchaser;

 

  (ii) the aggregate EUR Equivalent of the Principal Amount Outstanding of all
Notes in issue and held by:

 

  (A) such Committed Purchaser; plus

 

  (B) its Related Uncommitted Purchaser;

on the Funding Date, after payment of the Initial Subscription Price or the
Further Subscription Price (as the case may be) will not exceed that Committed
Purchaser’s Relevant Proportion of the aggregate EUR Equivalent of the Principal
Amount Outstanding of all Notes in issue;

 

Page 5



--------------------------------------------------------------------------------

Execution version

 

 

  (iii) after payment of the Initial Subscription Price or the Further
Subscription Price (as the case may be) by the Committed Purchaser:

 

  (A) the aggregate Principal Amount Outstanding of all EUR Notes held by:

 

  (I) such Committed Purchaser; plus

 

  (II) its Related Uncommitted Purchaser;

on the Funding Date, will not exceed the EUR Facility Limit applicable to that
Committed Purchaser; and

 

  (B) the aggregate Principal Amount Outstanding of all US$ Notes held by:

 

  (I) such Committed Purchaser; plus

 

  (II) its Related Uncommitted Purchaser;

on the Funding Date, will not exceed the US$ Facility Limit applicable to that
Committed Purchaser;

 

  (iv) after payment of the Initial Subscription Price or the Further
Subscription Price (as the case may be) by the Committed Purchaser:

 

  (A) the aggregate Principal Amount Outstanding of all US$ Notes in issue and
held by:

 

  (I) such Committed Purchaser; plus

 

  (II) its Related Uncommitted Purchaser;

on the Funding Date, will not exceed that Committed Purchaser’s Relevant
Proportion of the aggregate Principal Amount Outstanding of all US$ Notes in
issue; and

 

  (B) the aggregate Principal Amount Outstanding of all EUR Notes in issue and
held by:

 

  (I) such Committed Purchaser; plus

 

  (II) its Related Uncommitted Purchaser;

on the Funding Date, will not exceed that Committed Purchaser’s Relevant
Proportion of the aggregate Principal Amount Outstanding of all EUR Notes in
issue; and

 

Page 6



--------------------------------------------------------------------------------

Execution version

 

 

(e) the Percentage Factor is not more than the Maximum Percentage Factor;

 

(f) the date on which the Initial Subscription Price or Further Subscription
Price is required to be paid falls on a Business Day during the period from (and
including) the Funding Date to (and including) the Committed Purchaser Facility
Termination Date applicable to that Note Purchaser; and

 

(g) the Programme Termination Date has not occurred.

6. UTILISATION

Uncommitted Purchaser – no obligation to participate in a Utilisation

6.1 An Uncommitted Purchaser shall be under no obligation to participate in any
Utilisation.

Committed Purchaser – conditional obligation to participate in a Utilisation

6.2 If and to the extent that an Uncommitted Purchaser does not participate in
any Utilisation, then on the terms and subject to the conditions of this
Agreement, its Related Committed Purchaser shall, subject to Clause 5.2,
participate in such Utilisation.

Master Purchaser Event of Default – no obligation to participate

6.3 If there is a Master Purchaser Event of Default, each Note Purchaser shall
be released and discharged from any obligation to make any initial subscription
or any further subscription for any Notes which it may have assumed as a
consequence of the acceptance of any Funding Request prior to the occurrence of
such Master Purchaser Event of Default.

Funding Requests – general conditions

6.4 The Funding Agent shall notify each Purchaser of the receipt of any Funding
Request within a reasonable time on the same Business Day that the Funding
Request was received.

6.5 Any Funding Request made pursuant to this Clause 6 shall not be withdrawn or
revoked once given and the Issuer shall:

(a)

 

  (i) accept the payment of the Initial Subscription Price or the Further
Subscription Price stated in the relevant Funding Request on the date stated in
such Funding Request; and

 

  (ii) in the case of a Further Funding Request, shall accept an increase in the
Principal Amount Outstanding of the relevant Note in accordance with Clause
6.11; and

 

Page 7



--------------------------------------------------------------------------------

Execution version

 

 

(b) be deemed to represent and warrant to each Note Purchaser, the Funding Agent
and the Security Trustee that each of the conditions precedent described in
Clause 5 are satisfied.

Delivery of an Initial Funding Request

6.6 To utilise the Variable Funding Facility, the Issuer shall deliver a duly
completed Initial Funding Request to the Funding Agent by no later than the
close of business on a Funding Request Date, specifying:

 

(a) the Funding Date, which shall be a Business Day:

 

  (i) on or before the Programme Termination Date; or

 

  (ii) on or before the Committed Purchaser Facility Termination Date, in
relation to a proposed Utilisation by a Committed Purchaser or its Related
Uncommitted Purchaser.

 

(b) the currency in relation to the Note (which shall either be the Base
Currency or the Optional Currency);

 

(c) the initial par value of the Note;

 

(d) the first Settlement Date immediately after the relevant Funding Date;

 

(e) the Initial Subscription Price; and

 

(f) the Final Maturity Date of the Note.

Initial Funding Request – acceptance

6.7 Subject to the terms of this Agreement, each Uncommitted Purchaser may
accept or each Committed Purchaser shall (if its related Uncommitted Purchaser
does not do so) accept any Initial Funding Request properly made in accordance
with Clauses 5.2, 6.4, 6.5 and 6.6 by way of payment to the Funding Agent of the
Initial Subscription Price in the Relevant Currency specified in the Initial
Funding Request on the Funding Date.

Initial Funding Request – funding

 

6.8 Subject to Clause 10.5 below, the Funding Agent (on behalf of the Note
Purchasers) shall:

 

(a) in the case of the first Initial Funding Request made pursuant to this
Agreement, on the first Funding Date; and

 

(b) in the case of any subsequent Initial Funding Request, by no later than
12.00 noon London time on the relevant Funding Date immediately following the
Funding Request Date on which such Initial Funding Request was made, pay the
Initial Subscription Price received from the Note Purchasers, to or to the order
of the Issuer.

 

Page 8



--------------------------------------------------------------------------------

Execution version

 

Issuance of Notes by the Issuer

6.9 Following payment of the Initial Subscription Price by a Note Purchaser on
the Funding Date in respect of an Initial Funding Request, on the terms and
subject to the conditions of this Agreement, the Issuer shall immediately
execute and deliver a duly completed Note to each applicable Noteholder in
respect of such Initial Funding Request and Initial Subscription Price.

Delivery of a Further Funding Request

6.10 To further utilise the Variable Funding Facility by increasing the par
value of a Note, the Issuer shall deliver a duly completed Further Funding
Request to the Funding Agent by no later than the close of business on a Funding
Request Date, specifying:

 

(a) the Funding Date, which shall be:

 

  (i) on or before the Programme Termination Date; or

 

  (ii) on or before the Committed Purchaser Facility Termination Date in
relation to a proposed Utilisation by a Committed Purchaser or its Related
Uncommitted Purchaser.

 

(b) the amount in the Base Currency or the Optional Currency (as the case may be
in relation to the existing Note), by which the par value of that Note on the
relevant Funding Request Date shall be increased on the next Settlement Date;

 

(c) the Final Maturity Date of the Note; and

 

(d) the Further Subscription Price.

Further Funding Request – acceptance

6.11 Subject to the terms of this Agreement, each Uncommitted Purchaser that is
a Noteholder may accept or each Committed Purchaser that is a Noteholder shall
(if its related Uncommitted Purchaser does not do so) accept, any Further
Funding Request properly made in accordance with Clauses 5.2, 6.4, 6.5 and 6.10
by way of payment to the Funding Agent of the respective Further Subscription
Price on the relevant Funding Date.

Further Funding Request – funding

6.12 Subject to Clause 10.5 below, the Funding Agent (on behalf the Noteholders)
shall by no later than 12.00 noon London time on the Funding Date immediately
following the Funding Request Date on which such Further Funding Request was
made, pay the Further Subscription Price received from the relevant Noteholders,
to or to the order of the Issuer.

 

Page 9



--------------------------------------------------------------------------------

Execution version

 

Further Funding Request – not accepted by an Uncommitted Purchaser

6.13 If the Noteholder is an Uncommitted Purchaser, it shall notify the Issuer,
the Conduit Manager of such Uncommitted Purchaser, the Sellers and the Security
Trustee immediately if that Uncommitted Purchaser does not accept a Further
Funding Request.

Further Subscription Price and automatic increase

6.14 If a Noteholder makes a payment of the Further Subscription Price to the
Issuer in accordance with Clause 6.11, the Principal Amount Outstanding of the
Note held by that Noteholder, subject to Clause 8.5, shall be increased
automatically and without the need for any further action by the Noteholder or
the Issuer by the amount of that payment.

Return of Further Subscription Price by Issuer

6.15 If a Funding Agent (on behalf of the Noteholders) makes a payment of
Further Subscription Price to the Issuer in accordance with Clause 6.11, but the
Receivables Purchaser Transaction Account denominated in the Relevant Currency
of the Note, is not credited for value as of 2.00 p.m. London time on that day
with the amount which is required to be advanced on that day by the Subordinated
VLN Facility Provider (and which is not available to be set-off against Initial
Purchase Price payable by the Master Purchaser to the Sellers on such date by
the Subordinated VLN Facility Provider) in order that the Relevant Subordinated
VLN Principal Amount Outstanding of the Relevant Subordinated VLN is increased
by the Relevant Subordinated VLN Required Amount, then there will be no increase
in the Principal Amount Outstanding of the Note on account of such payment of
Further Subscription Price made by the Funding Agent and the Issuer will return
that payment to the Funding Agent (for the account of the relevant Noteholders)
on the same day, if reasonably practicable, and otherwise on the next Business
Day, and the Funding Agent shall transfer to each Noteholder its share of such
funds to the relevant account of the Noteholder (as previously notified in
writing by the relevant Noteholder to the Funding Agent).

Delivery of a Funding Reduction Notice

6.16 The Issuer may redeem on any Settlement Date in whole or in part all the
Notes then outstanding on the terms and subject to Condition 4.1.

6.17 To redeem the Notes in accordance with Condition 4.1, the Issuer shall
deliver to the Funding Agent a written notice (such notice, a Funding Reduction
Notice) at least 3 Business Days prior to the Settlement Date on which the Notes
are intended to be redeemed by the Issuer. The Funding Agent shall within a
reasonable time on the same Business Day after the receipt of such Funding
Reduction Notice notify each Noteholder of the receipt of the Funding Reduction
Notice. Each Funding Reduction Notice shall specify:

 

(a) the Settlement Date of the proposed redemption; and

 

Page 10



--------------------------------------------------------------------------------

Execution version

 

 

(b) the aggregate principal amount of the proposed redemption in the applicable
currency in relation to the Notes.

7. CURRENCY

If the Issuer so requests in an Initial Funding Request or a Further Funding
Request, a Note may be denominated in the Base Currency or an Optional Currency.

8. CONSTITUTION OF EACH NOTE

Constitution

8.1 The Issuer hereby constitutes each Note and covenants in favour of each Note
Purchaser and each Noteholder that it will duly perform and comply with the
obligations expressed to be undertaken by it in each Note and in the Conditions
(and for this purpose any reference in the Conditions to any obligation or
payment under or in respect of a Note shall be construed to include a reference
to any obligation or payment under or pursuant to this provision).

8.2 Each Note issued by the Issuer pursuant to this Agreement shall be:

 

(a) in definitive registered form in the form set out in Schedule 2 or in such
other form as may from time to time be agreed between the Issuer, the Funding
Agent, the Security Trustee and the relevant Noteholder and executed by, or on
behalf of, the Issuer;

 

(b) denominated in EUR in respect of a EUR Note, or denominated in US$ in
respect of a US$ Note (as the case may be); and

 

(c) transferable, subject to Condition 2.

Final Maturity Date

8.3 The Final Maturity Date of each Note shall be the earlier of:

 

(a) the date that is the third anniversary of the 2013 Closing Date or, if
later, the then current Committed Purchaser Facility Termination Date in respect
of the Committed Purchaser holding, or whose related Conduit Purchaser holds,
such Note; and

 

(b) the fifth anniversary of the 2013 Closing Date.

8.4 The Issuer hereby undertakes that it will not issue any Notes with a
maturity of less than one year, unless such Notes are issued in accordance with
one of the exemptions from the requirement to hold a banking licence provided by
Notice BSD C 01/02 issued by the Central Bank and Financial Services Authority
of Ireland pursuant to section 8(2) of the Central Bank Act 1971 of Ireland,
inserted by section 31 of the Central Bank Act 1989 of Ireland, as amended by
section 70(d) of the Central Bank Act 1997 of Ireland.

 

Page 11



--------------------------------------------------------------------------------

Execution version

 

Noteholder authorised to record

8.5 Each Note shall evidence the outstanding indebtedness owed by the Issuer to
the relevant Noteholder in respect of that Note from time to time. The Issuer
authorises each Noteholder to record on the Grid attached to each Note held by
it (or, at its option, in its internal books and records):

 

(a) the date and amount of the funding of:

 

  (i) the initial Principal Amount Outstanding of the Note; and

 

  (ii) each increase in the Principal Amount Outstanding of the Note; and

 

(b) the date and amount of each repayment of all or part of the principal amount
represented by the Note and corresponding reduction in its Principal Amount
Outstanding,

provided that the failure to record, or any error in recording, any of these
matters on the Grid or in the internal books or records referred to above shall
not adversely affect the right of the Noteholder to receive principal and
interest in respect of its Note to the extent there is sufficient evidence
otherwise available to prove the obligations.

Registration

8.6 The Issuer covenants with each Note Purchaser that it will register that
Note Purchaser in the Register as the holder of each Note subscribed by it
immediately upon issue thereof and as the sole person with right to payment of
principal of, and interest on, such Note and covenants with each Noteholder that
it will register each person who has duly executed a Note transfer in
substantially the form contained in Schedule 4 and a Noteholder Accession Letter
in substantially the form contained in Schedule 5 in the Register as the holder
of each Note transferred to it promptly upon delivery to the Issuer of such Note
transfer and Noteholder Accession Letter and as the sole person with the right
to payment of principal of, and interest on, the relevant Note. The Register
shall be held and maintained by, or on behalf of, the Issuer in Ireland.

Exchange

8.7 Subject to Condition 2, the registered holder of a Note may request an
exchange of such Note for two or more substitute Notes having an aggregate
principal amount outstanding equal to the Principal Amount Outstanding of the
initial Note and provided that the Principal Amount Outstanding of such
substitute Note shall be not less than:

 

(a) EUR 5,000,000 in respect of a EUR Note; and

 

(b) US$ 5,000,000 in respect of a US$ Note,

 

Page 12



--------------------------------------------------------------------------------

Execution version

 

by delivering the initial Note to the Registrar with its written request
therefor which shall specify the name, address, payment details and the
respective principal amounts of the Notes applicable to each person to be
registered as a registered holder of each such substitute Note. If the initial
Note is to be exchanged for substitute Notes, the Issuer shall cause the
delivery of such substitute Notes to the registered holders thereof within
thirty days after the registered holder of the initial Note shall have delivered
its request therefor.

9. OPTIONAL EXTENSION OF THE COMMITTED PURCHASER FACILITY TERMINATION DATE

Extension request

9.1 Subject to Clause 9.6 below, and provided that no Termination Event exists
and is continuing, the Issuer shall if so directed in writing by BSM (acting on
behalf of the Sellers) make a request to each Committed Purchaser prior to its
relevant Committed Purchaser Facility Termination Date (the current Committed
Purchaser Facility Termination Date) (which offer shall be copied to the Funding
Agent and made not more than ninety days (90) nor less than thirty (30) days
prior to the current Committed Purchaser Facility Termination Date) that the
current Committed Purchaser Facility Termination Date be extended for a period
expiring no later than the date falling one Business Day before the anniversary
of its current Committed Purchaser Facility Termination Date (such date being
the extended Committed Purchaser Facility Termination Date) provided that such
extended Committed Purchaser Facility Termination Date shall in no circumstances
be later than the Programme Termination Date.

9.2 Upon receipt by each Committed Purchaser of a request made by the Issuer
pursuant to Clause 9.1, that Committed Purchaser shall communicate its
acceptance or rejection of such request in writing to the Funding Agent within
thirty days of receipt of such request. Any request made by the Issuer pursuant
to Clause 9.1 may be accepted or rejected by each Committed Purchaser at its
sole discretion and on such terms as it may elect.

9.3 If a Committed Purchaser communicates in accordance with Clause 9.2 its
acceptance or rejection of a request made by the Issuer pursuant to Clause 9.1
the Funding Agent shall promptly notify in writing BSM, the Issuer and the
Security Trustee of such acceptance or rejection, as the case may be.

9.4 If the Funding Agent does not notify in writing BSM of the acceptance by a
Committed Purchaser of a request made by the Issuer pursuant to Clause 9.1
within 30 days following receipt of such request then this shall be deemed to be
a rejection of the request by such Committed Purchaser.

Acceptance and effectiveness of extension

9.5 Subject to Clause 9.6 below, if any Committed Purchaser accepts a request
made by the Issuer pursuant to Clause 9.1 above, then:

 

(a) the extended Committed Purchaser Facility Termination Date shall be
effective with respect to that Committed Purchaser with effect from the
expiration of the current Committed Purchaser Facility Termination Date
applicable to that Committed Purchaser; and

 

Page 13



--------------------------------------------------------------------------------

Execution version

 

 

(b) the Sellers, the Servicers, the Committed Purchasers, the Conduit Purchasers
and the Funding Agent shall enter into such documents as the Committed
Purchasers may reasonably deem necessary or appropriate to reflect such
extension of the Committed Purchaser Facility Termination Date.

Extension request, acceptance and Final Maturity Date

9.6 Any request made by the Issuer to extend any Committed Purchaser Facility
Termination Date applicable to that Committed Purchaser, and any acceptance of
any such request by any Committed Purchaser, shall not extend or otherwise
affect the Final Maturity Date of any Note issued to that Committed Purchaser.

9.7 If a Committed Purchaser declines or fails to respond to a request made by
the Issuer pursuant to Clause 9.1, this Agreement shall remain in full force and
effect in accordance with its terms.

10. PAYMENTS

Currency of account

10.1 The currency of account in respect of the EUR Notes is EUR, and the
currency of account in respect of the US$ Notes is US$, and payment for each and
every sum at any time payable by the Issuer in respect of the Notes or under
this Agreement shall be made in the Relevant Currency.

10.2 On each date on which this Agreement requires an amount denominated in the
Relevant Currency to be paid by a Note Purchaser hereunder, such Note Purchaser
shall make the same available to the Issuer by payment in the Relevant Currency
and in immediately available cleared funds to such account as the Issuer
specifies for this purpose.

Time for payment

10.3 Unless otherwise stated in this Agreement, all payments to be made
hereunder or in respect of the Notes, whether on account of principal, interest,
fees or otherwise, shall be made without set-off or counterclaim and shall be
made prior to 12.00 noon London time, on the due date thereof to an account
previously notified in writing by the relevant Noteholder to the Funding Agent
in the Relevant Currency and in immediately available funds. Payments received
after 12.00 noon London time, shall be deemed to have been made on the next
Business Day, unless otherwise agreed to by the relevant Noteholder.
Notwithstanding anything herein to the contrary, if any payment due hereunder
becomes due and payable on a day other than a Business Day, the payment date
thereof shall be extended to the next succeeding Business Day and interest shall
accrue thereon at the applicable rate during such extension. To the extent that:

 

(a) the Issuer makes a payment to any Noteholder; or

 

Page 14



--------------------------------------------------------------------------------

Execution version

 

 

(b) any Noteholder receives or is deemed to have received any payment or
proceeds for application to an obligation under this Agreement or in respect of
the Notes, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, liquidator, examiner, receiver or any other party under
any bankruptcy or insolvency law, state or federal law, common law, or for
equitable cause,

then, to the extent such payment or proceeds are set aside, the obligation or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received or deemed
received by that Noteholder.

Payments by Note Purchasers and Funding Agent

10.4 Subject to Clause 10.5 below, each Note Purchaser shall use all reasonable
efforts to ensure that its participation in any Utilisation is paid to the
Funding Agent on or before 12.00 noon London time on the Funding Date.

10.5 Subject always to the Intercreditor and Indemnity Deed, including without
limitation, clause 2.30, 2.32 and 2.35, therein, the Funding Agent is authorised
by each Note Purchaser to fund (on behalf of that Noteholder) the obligation of
that Note Purchaser to participate in any Utilisation, if the Funding Agent does
not receive the required funds from that Noteholder (in relation to the
participation of that Note Purchaser in a Utilisation) on the relevant Funding
Date in time for the Funding Agent to pay to or to the order of the Issuer, on
the terms and subject to the conditions in this Agreement, the Initial Further
Subscription Price or relevant Further Subscription Price.

11. FEES

Underwriting fee

11.1 BSM (acting on behalf of the Sellers) shall, on the 2013 Closing Date, pay
to Citibank N.A., London Branch in its capacity as the Funding Agent, an
Underwriting Fee (as defined in the Ancillary Agreement), for the account of
each Committed Purchaser on a pro rata basis relative to their Relevant
Proportions.

Funding Agent fee

11.2 From the 2013 Closing Date, BSM (acting on behalf of the Sellers) will pay
to the Funding Agent the Funding Agent Fee (as defined in the Ancillary
Agreement), and such fee shall be payable in accordance with the following
terms:

 

(a) such fee shall be payable in advance either annually or in equal monthly
instalments, as selected by BSM at or prior to the first Funding Date;

 

(b) if BSM selects annual payments, such fee shall be paid on the first Funding
Date and on each anniversary of the first Funding Date; and

 

Page 15



--------------------------------------------------------------------------------

Execution version

 

 

(c) if BSM selects monthly payments, such fee shall be paid on the first
Settlement Date after the first Funding Date (pro rated from such date to the
next Settlement Date) and thereafter on each Settlement Date.

Unutilised Commitment Fee

11.3 The Issuer shall pay each Committed Purchaser from (and including) the 2013
Closing Date, on each Settlement Date, in respect of the immediately preceding
Interest Period, an amount equal to the Commitment Fee Rate applied to the
Unutilised Commitment Amount.

12. REPRESENTATIONS AND WARRANTIES

By the Issuer

12.1 The Issuer represents and warrants to and agrees with each Note Purchaser
and each Noteholder on the date of this Agreement, on the date of each Funding
Request, on each Funding Date and on each Purchase Date, that each of the
statements set out in Schedule 6 to this Agreement is true and accurate and the
Issuer undertakes to notify each Note Purchaser and each Noteholder as soon as
it becomes aware of any breach of the representations and warranties set out in
Schedule 6.

12.2 The Issuer hereby covenants in favour of each Note Purchaser and each
Noteholder that it will duly perform and comply with the obligations expressed
to be undertaken by it in the Transaction Documents.

12.3 The Issuer hereby covenants in favour of each Note Purchaser and each
Noteholder that it shall:

 

(a) obtain, comply with the terms of and do all that is necessary to maintain in
full force and effect all authorisations, approvals, licences and consents
required in or by the laws and regulations of Ireland and any other applicable
law to enable it lawfully to enter into and perform its obligations under each
of the Transaction Documents or to ensure the legality, validity, enforceability
or, subject to the compliance with applicable procedural rules, admissibility in
evidence in Ireland in all material respects of each; and

 

(b) promptly inform each Note Purchaser and each Noteholder of the occurrence of
any event which is or may become (with the passage of time, the giving of
notice, the making of any determination or any combination thereof) a Master
Purchaser Event of Default and, upon receipt of a written request to that effect
from a Note Purchaser or a Noteholder, confirm to such Note Purchaser or
Noteholder (as the case may be) that, save as previously notified to such Note
Purchaser or Noteholder (as the case may be) or as notified in such
confirmation, no such event has occurred.

12.4 The Issuer hereby covenants with each Note Purchaser and each Noteholder,
not, save to the extent as permitted or contemplated by the Transaction
Documents, to:

 

Page 16



--------------------------------------------------------------------------------

Execution version

 

 

(a) have any employees or premises; or

 

(b) pay any dividends or make any distributions in respect of its share capital
or issue any additional shares; or

 

(c) consolidate or merge with any other person or convey or transfer its
properties or assets substantially in their entirety to any person except as
permitted or contemplated by the Transaction Documents; or

 

(d) incur, create, assume or suffer to exist or otherwise become or be liable in
respect of any indebtedness whether present or future other than indebtedness in
respect of taxes, assessments or governmental charges not yet overdue or
administration, corporate or secretarial expenses, or indebtedness incurred,
created or assumed with the prior consent of each Note Purchaser and each
Noteholder it being understood that the Issuer will incur present and future
indebtedness under the Variable Funding Facilities and under the Subordinated
VLN Facilities to which each Note Purchaser and each Noteholder hereby consents;
or

 

(e) make, incur, assume or suffer to exist any loan, advance or guarantee
(including any indemnity) to any person other than as contemplated by the
Transaction Documents; or

 

(f) sell, transfer, release or otherwise dispose of any of, or grant options,
warrants or other rights in respect to, any of its assets to any person without
the prior consent of each Note Purchaser and each Noteholder (other than
payments of amounts of a type permitted under paragraph (d) above; or

 

(g) have an interest in any bank account, other than the Receivables Purchaser
Transaction Accounts and those specified or contemplated in the Transaction
Documents; or

 

(h) have any subsidiaries; or

 

(i) carry on any business other than that which is contemplated or necessitated
by the operation of the Transaction Documents.

By each Note Purchaser

12.5 Each Note Purchaser and each Noteholder represents and warrants in favour
of the Issuer that it will promptly inform the Issuer of any change in the
identity of its Noteholder EUR Account or Noteholder US$ Account.

12.6 Each Note Purchaser and each Noteholder covenants that it shall not make an
offer of a Note:

 

(a) to the public within the meaning of the Companies Acts 1963 to 2012 of
Ireland or, in any circumstances, to more than 99 persons; and

 

Page 17



--------------------------------------------------------------------------------

Execution version

 

 

(b) other than in compliance with the Central Bank Acts 1942 to 2001 (as amended
and supplemented) of Ireland.

12.7 Each Noteholder represents and warrants in favour of the Master Purchaser
on each Interest Payment Date that it is the beneficial owner of the Note and it
is a Qualifying Noteholder and undertakes to notify the Master Purchaser in
writing if it ceases to be a Qualifying Noteholder.

13. TAXES

Payment without withholding

13.1 All sums payable to a Qualifying Noteholder shall be paid free and clear
of, and without withholding or deduction for, or on account of any Irish tax.

13.2 All sums payable to a Noteholder in respect of any Note and all other sums
payable by the Issuer to any person party to this Agreement in any capacity
(each such Noteholder and each such person a Tax Affected Person) shall be paid
free and clear of, and without withholding or deduction for, or on account of,
any Tax unless the Issuer is required by law to make such a payment subject to
the withholding or deduction of Tax, in which case, the sum payable by the
Issuer in respect of which such withholding or deduction is required to be made
shall, subject to Clause 13.6 (unless the relevant Noteholder shall have been
indemnified by the relevant Seller in respect of such deduction or withholding
pursuant to clause 8.10 of the Framework Deed), be increased to the extent
necessary to ensure that, after the making of such withholding or deduction, the
relevant Tax Affected Person (subject to, in the case of payment by the Issuer,
the relevant Master Purchaser Priorities of Payments), receives and retains
(free from any liability in respect of any such deduction or withholding) a net
sum equal to the sum which it would have received and so retained had no such
withholding or deduction been made or required to be made. No sum payable by the
Issuer shall be increased under this Clause 14.2 where the sum is payable in
respect of interest on a Note and on the relevant Interest Payment Date the Tax
Affected Person is a Noteholder that is not a Qualifying Noteholder.

Notice of obligation to withhold

13.3 If, at any time, the Issuer is required by law to make any withholding or
deduction from any sum payable by it in respect of any Note or under this
Agreement, (or if thereafter there is any change in the rate at which or the
manner in which such withholding or deduction is calculated), the Issuer shall
promptly notify the Noteholder.

Payment of withholding

13.4 If the Issuer makes any payment hereunder in respect of which it is
required to make any withholding or deduction of Tax, it shall pay the full
amount required to be withheld or deducted to the relevant taxation or other
authority within the time allowed for payment to the applicable authority. An
original receipt (or a certified copy thereof) issued by such authority or other
evidence reasonably satisfactory to the Tax Affected Person shall be evidence of
the payment to such authority of all amounts so required to be withheld or
deducted in respect of such payment and the Issuer shall deliver such receipt to
such Tax Affected Person within thirty days after it has made such payment or
when such receipt is available (whichever is later).

 

Page 18



--------------------------------------------------------------------------------

Execution version

 

Reimbursement of Tax Credit

13.5 If and to the extent that the Issuer pays any additional amount under
Clause 13.1 in respect of any Tax and the relevant Tax Affected Person receives
and retains the benefit of a refund of Tax or credit or other relief against Tax
otherwise payable by it which is attributable to such Tax (a Tax Credit), that
Tax Affected Person shall, to the extent it can do so without prejudice to the
retention of the amount of the credit, reimburse to the Issuer such amount as it
shall at its own absolute discretion, acting reasonably, determine will leave
that Tax Affected Person after that reimbursement, in no better or worse
position than it would have been if payment of the relevant additional amount
had not been required (taking account of any interest paid or credited in
respect of the Tax). The relevant Tax Affected Person shall make reasonable
efforts to identify any available Tax Credits, but shall not be under any
obligation to make such claim and, if it does so claim, it shall have absolute
discretion as to the extent, order and manner in which it does so and in which
refunds, reliefs and credits are to be regarded as used for these purposes. The
relevant Tax Affected Person shall not be obliged to disclose any information
regarding its tax affairs or computations to the Issuer and its certificate as
to the amount to be reimbursed shall, in the absence of manifest error, be
conclusive.

After Tax amount

13.6 In the event that any taxing authority seeks to charge to Tax any sum paid
to a Tax Affected Person (other than any Tax assessed on the Noteholder under
the law of the jurisdiction of incorporation of the relevant Tax Affected Person
or of the jurisdiction of the office through which the relevant Tax Affected
Person is acting in connection with this Agreement if that Tax is imposed on or
calculated by reference to the net income received or receivable (but not any
sum deemed to be received or receivable) by the relevant Tax Affected Person) as
a result of the indemnities or other obligations contained in this Agreement or
the relevant Note then the amount so payable shall be grossed up by such amount
as will ensure that after payment of the Tax so charged there shall be left a
sum equal to the amount that would otherwise be payable under such indemnity or
obligation.

Duties and taxes

13.7 Without prejudice to the provisions of any other Transaction Document other
than as set out in Condition 2.6 the Issuer agrees with each Note Purchaser,
each Noteholder and each other Affected Person that it shall pay any stamp,
documentary, transfer, excise, registration, filing and other similar duties,
levies, fees or other similar taxes to which:

 

(a) this Agreement, a Note or any transaction contemplated under this Agreement
or a Note; or

 

Page 19



--------------------------------------------------------------------------------

Execution version

 

 

(b) the enforcement of the rights of each Note Purchaser, each Noteholder and
each other Affected Person under this Agreement or Note,

may be subject or give rise and the Issuer, subject to the applicable Master
Purchaser Priority of Payments, shall fully indemnify each Note Purchaser, each
Noteholder and each other Affected Person, on a joint and several and after Tax
basis, from and against any losses or liabilities which any of them may properly
incur or otherwise suffer as a result of any delay in paying or omission to pay
such duties, levies, fees or taxes.

Value added tax and sales tax

13.8 Any amounts stated in this Agreement or a Note to be payable, or payable in
connection with this Agreement or a Note, by the Issuer (the Payment Amounts)
are exclusive of value added tax, sales tax, purchase tax or other similar taxes
or duties arising under the laws of any Relevant Jurisdiction and accordingly,
to the extent that any such taxes arise in respect of any such payments under
the laws of such jurisdictions, the Issuer, subject to the applicable Master
Purchaser Priorities of Payments, shall, in addition, pay any amount properly
charged in respect of any such taxes or duties. For the avoidance of doubt,
Payment Amounts are inclusive of value added tax, sales tax, purchase tax or any
similar taxes or duties arising under the laws of any jurisdiction other than a
Relevant Jurisdiction, the Issuer shall have no obligation to pay additional
amounts in respect of such taxes and duties under the laws of such other
jurisdictions.

14. DEFAULT INTEREST

If the Issuer fails to pay any sum payable by it to any Affected Person under
this Agreement or a Note when due, the Issuer shall pay interest on such sum to
the relevant party from the date when it became due and payable to the date of
payment at the Default Rate as from time to time applicable (both before and
after any judgment obtained under the relevant Transaction Document).

15. COSTS AND EXPENSES

15.1 Without prejudice to the provisions of any other Transaction Document, to
the extent that the same have not been satisfied in full by the relevant Seller
pursuant to clause 8.1 of the Framework Deed, the Issuer hereby agrees (without
double counting and duplication) from time to time to indemnify each Indemnified
Party on a full after Tax basis all costs, claims, fees, liabilities, losses and
damages and expenses (including, without limitation, all properly documented out
of pocket fees or disbursements of one law firm for each applicable jurisdiction
for all the Indemnified Parties taken as a whole, including VAT) suffered or
otherwise incurred (provided that, in the case of paragraphs (a), (c) and
(d) below such costs, fees and expenses are reasonably incurred) by any
Indemnified Party in connection with:

 

(a) any variation, consent or approval, or any steps taken with a view to any
variation, consent or approval, in each case relating to or in connection with
any of the Transaction Documents or any related document which was requested by
or required by a Seller, a Servicer, the Master Servicer, the Parent or a
Subordinated VLN Facility Provider;

 

Page 20



--------------------------------------------------------------------------------

Execution version

 

 

(b) the preservation or enforcement of, or any action taken to preserve or
enforce, any of their rights under any of the Transaction Documents or any
related documents;

 

(c) the exercise by any Indemnified Party of its rights to monitor compliance by
the Sellers, the Servicers, the Master Servicer, the Parent or the Subordinated
VLN Facility Provider with its obligations under the Transaction Documents;

 

(d) any costs incurred in relation to any audit referred to in the Master
Receivables Purchase Agreement, by any such party and / or any relevant auditors
in relation to transaction cash flows, the performance of the Purchased
Receivables, Collections and procedures relating to Collections; and

 

(e) any currency redenomination solely as a result of a country ceasing to use
euro as its currency,

and (for the avoidance of doubt) the Issuer shall pay each Indemnified Party, as
appropriate, such amount as shall represent any value added tax, sales tax,
purchase tax or other similar taxes or duties associated with such costs, fees
and expenses (if any) howsoever charged to, or suffered by such Indemnified
Party.

16. INDEMNITY FOR OTHER AMOUNTS

Break Costs indemnity

16.1 Without prejudice to the provisions of any other Transaction Document, to
the extent that the same have not been satisfied in full by the relevant Seller
pursuant to clause 5.1 of the Intercreditor and Indemnity Deed, the Issuer
hereby agrees from time to time to indemnify (without double counting and
duplication) each Affected Person for, and to pay to it on demand, an amount
equal to:

 

(a) any costs, increased costs, broken funding costs or reduced rates of return
incurred or suffered directly or indirectly by such Affected Person as a result
of any amount being paid in respect of a Note other than on a Settlement Date;
and

 

(b) any additional or termination cost payable to the provider of any swap, cap,
collar, floor or other hedging arrangement entered into by such Affected Person
in connection with the Variable Funding Agreement or any advance or payment made
thereunder (together, Break Costs) provided that such Break Costs have not
arisen as a direct result of the negligence, default or recklessness of such
Affected Person.

If such Affected Person is obliged to make any payment of Break Costs then it
shall in good faith use reasonable endeavours to take such reasonable steps as
may reasonably be open to it to mitigate or avoid the effects of such payment of
Break Costs.

 

Page 21



--------------------------------------------------------------------------------

Execution version

 

Increased costs indemnity

16.2 Without prejudice to the provisions of any other Transaction Document, to
the extent that the same have not been satisfied in full by the relevant Seller
pursuant to clause 5.2 of the Intercreditor and Indemnity Deed, if an Affected
Person reasonably determines that a Regulatory Change or Accounting Change
occurring after the 2013 Closing Date has or would have the effect of:

 

(a) increasing the cost to such Affected Person with respect to this Agreement,
any other Transaction Document or any related credit or liquidity support
agreement, including, without limitation, the ownership, maintenance or
financing of any interest in a Note or the Receivables Pool or payments of
amounts due hereunder or thereunder, any funding hereunder or under any related
credit or liquidity support agreement, the obligation to advance funds hereunder
or any related credit or liquidity support agreement, or the fees or interest
charged to it hereunder or thereunder; or

 

(b) reducing the rate of return on such Affected Person’s capital or assets (or
on the capital or assets of such Affected Person’s holding company) as a
consequence of such Affected Person’s obligations hereunder or under any other
Transaction Document or any related credit or liquidity support agreement, to a
level below that which such party could have achieved but for such Regulatory
Change or Accounting Change (taking into consideration the policies of such
party with respect to capital adequacy and liquidity coverage),

the Issuer hereby agrees from time to time to indemnify (without double counting
and duplication) each Affected Person, as the case may be, on an after tax basis
in full in respect of such increased cost or reduction in return.

16.3 Upon demand by the Funding Agent, the Issuer shall pay to the Funding
Agent, for the benefit of the relevant Affected Person, such amounts as such
Affected Person reasonably determines will compensate or reimburse (without
double counting or duplication) such Affected Person for:

 

(a) any fee, expense or increased cost charged to, incurred or otherwise
suffered by such Affected Person;

 

(b) reduction in the rate of return on such Affected Person’s capital or
reduction in the amount of any sum received or receivable by such Affected
Person; or

 

(c) internal capital charge or other imputed cost determined by such Affected
Person to be allocable to Issuer or the transactions contemplated in this
Agreement,

in each case resulting from or in connection with the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of a Conduit Purchaser that are subject to this Agreement
or any other Transaction Document with all or any portion of the assets and
liabilities of an Affected Person, whether such consolidation occurs prior to or
after the 2013 Closing Date.

 

Page 22



--------------------------------------------------------------------------------

Execution version

 

16.4 Clause 16.2 does not apply to the extent any increased cost or reduction in
rate of return and Clause 16.3 does not apply to the extent any fee, expense,
increased, cost, reduction in rate of return, internal capital charge or other
imputed cost is:

 

(a) attributable to any withholding or deduction in respect of Tax required to
be made by the Issuer pursuant to Clause 13.2;

 

(b) compensated for by Clause 18.10 (After Tax amount) of the MDFD or Clause
13.6 (After Tax amount) of the Variable Funding Agreement;

 

(c) attributable to a wilful breach by the Affected Person of any law or
regulation.

16.5 An Affected Person may not recover an increased cost or reduction in rate
of return in respect of Basel III under Clauses 16.2 and 16.3 from the Issuer
unless that Affected Person provides a certificate to the Issuer confirming that
its policy is to seek to recover such increased costs or reductions in rate of
return to a similar extent from other similar persons in relation to similar
transactions, in such form and manner as it may deem appropriate from case to
case. For these purposes, a written and duly signed statement by an Affected
Person giving the required confirmations will be sufficient evidence and an
Affected Person will not be required to provide any further evidence or
otherwise to substantiate its policy concerning such increased costs or
reductions in rate of return.

16.6 Subject to the applicable Master Purchaser Priorities of Payments, the
Issuer shall pay each Affected Person within 30 Business Days of demand by the
Affected Person, such amount payable under Clause 16.1, 16.2 and Clause 16.3, as
stated in a certificate of the Affected Person accompanying its demand, setting
out the amount of such increased cost or reduction in return (which certificate,
absent manifest error, shall be conclusive and binding for all purposes).

Currency indemnity

16.7 If any sum due from the Issuer in respect of a Note or under this Agreement
or any order or judgment given or made in relation to any such sum has to be
converted from the currency (the first currency) in which the same is payable
hereunder or under such order or judgment into another currency (the second
currency) for the purpose of:

 

(a) making or filing a claim or proof against the Issuer;

 

(b) obtaining an order or judgment in any court or other tribunal; or

 

(c) enforcing any order or judgment given or made in relation to any such sum,

the Issuer, subject to the applicable Master Purchaser Priorities of Payments,
shall indemnify, on an after Tax basis, and hold harmless each Note Purchaser,
each Noteholder and any other Affected Person from and against any loss suffered
as a result of any discrepancy between (i) the rate of exchange used for such
purpose to convert the sum in question from the first currency into the second
currency and (ii) the rate or rates of exchange at which the Note Purchaser or
the Noteholder or such other Affected Person may in the ordinary course of
business purchase the first currency with the second currency upon receipt of a
sum paid to it in satisfaction, in whole or in part, of any such order,
judgment, claim or proof.

 

Page 23



--------------------------------------------------------------------------------

Execution version

 

Indemnity against breach

16.8 The Issuer shall indemnify and keep indemnified each Note Purchaser, each
Noteholder and any other party to this Agreement on an after Tax basis, in an
amount equal to any cost, claim, loss, expense, liability or damages (including,
without limitation, reasonably and properly documented legal costs and out of
pocket expenses of one law firm for each applicable jurisdiction for all the
Affected Persons taken as a whole including VAT) properly incurred or otherwise
suffered by it in connection with any breach by the Issuer of this Agreement,
any Note and any other Transaction Document and the Issuer subject to the
applicable Master Purchaser Priorities of Payments shall on demand pay to each
Note Purchaser, each Noteholder and any other party to this Agreement, without
any set off, deduction or withholding whatsoever, the amount of any such cost,
claim, loss, expense, liability or damages so suffered or incurred.

Transfers and changes in the Noteholder

16.9 The Issuer shall not have any obligation to make any payment pursuant to
Clauses 16.2 to 16.8 to any transferee of any Note except to the extent that the
transferee executes the Noteholder Accession Letter in or substantially in the
form set out in Schedule 5 to this Agreement.

Indemnities and mitigation

16.10 Any person making (or entitled to make) a claim pursuant to Clauses 16.2
to 16.8 shall in consultation with the Issuer, take all reasonable steps to
mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, Clause 16.2 to Clause 16.8, and shall
exercise whatever rights it has to require an Affected Person to so mitigate,
provided that this sentence does not in any way limit the obligations of the
Issuer under Clause 16.2 to Clause 16.8.

17. ILLEGALITY AND MITIGATION

17.1 If at any time it becomes unlawful in any relevant jurisdiction for a Note
Purchaser or a Noteholder to give effect to any of its obligations as
contemplated by this Agreement or to maintain, make, or fund a Note or to allow
a Note to remain outstanding, it shall, as soon as reasonably practicable after
becoming aware of that fact, deliver to the Issuer, the Security Trustee and the
Sellers notice to that effect and the relevant Note Purchaser as Noteholder
shall, as soon as reasonably practicable upon becoming aware of that fact, take
such steps as may reasonably be open to it to mitigate the effects of such
circumstances, including the transfer of its rights and obligations hereunder
and under any Note (provided that such transfer or the assumption of such rights
and obligations by such transferee would not be unlawful) and subject always to
Clause 22.2 below, to:

 

Page 24



--------------------------------------------------------------------------------

Execution version

 

 

(a) any company in the same group of companies as itself without the prior
written consent of any party;

 

(b) in respect of an Uncommitted Purchaser, its related Committed Purchaser
without the prior written consent of any party;

 

(c) in respect of an Uncommitted Purchaser its related Conduit Manager without
the prior written consent of any party;

 

(d) in respect of a Uncommitted Purchaser and its related Conduit Manager, any
another asset-backed commercial paper issuing conduit managed by such related
Conduit Manager without the prior written consent of any party;

 

(e) one or more of the remaining Note Purchasers and/or Noteholders on the basis
set out in clauses 12.3(a) and 12.3(b) of the Intercreditor and Indemnity Deed
(as applicable and as the context may require); or

 

(f) to any person that is an Institutional Investor on the terms and subject to
the conditions set out in clause 13.3(c) of the Intercreditor and Indemnity
Deed.

17.2 If such illegality cannot be avoided in accordance with Clause 17.1 within
such time period as the relevant Note Purchaser or Noteholder shall in its
absolute discretion determine to be permissible, the Variable Funding Facility
Limit and the Facility Limit in respect of the Relevant Currency, shall each be
reduced by an amount equal to the whole of the proportion of the Variable
Funding Facility Limit and the Facility Limit in respect of the Relevant
Currency (as applicable) to such Note Purchaser or Noteholder.

18. NO LIABILITY

Issuer and Affected Person

18.1 No recourse under any obligation, covenant, or agreement of any party
(acting in any capacity whatsoever) contained in this Agreement or any other
Transaction Document shall be had against any shareholder, officer, agent,
employee or director of the Master Purchaser or any Affected Person as such, by
the enforcement of any assessment or by any proceeding, by virtue of any statute
or otherwise, it being expressly agreed and understood that each Transaction
Document is a corporate obligation of the relevant party and no personal
liability shall attach to or be incurred by the shareholders, officers, agents,
employees or directors of any party as such, or any of them, under or by reason
of any of the obligations, covenants or agreements contained in any Transaction
Document, or implied therefor, and that any and all personal liability for
breaches by such party of any such obligations, covenants or agreements, either
at law or by statute or constitution, of every such shareholder, officer, agent,
employee or director is hereby expressly waived by the other parties as a
condition of and consideration for the execution of this Agreement.

 

Page 25



--------------------------------------------------------------------------------

Execution version

 

Conduit Purchaser

18.2 No recourse under any obligation, covenant, or agreement of a Conduit
Purchaser (whether in its capacity as a Noteholder or otherwise) contained in
this Agreement or any Transaction Document shall be had against any shareholder,
officer, trustee or director of such Conduit Purchaser by the enforcement of any
assessment or by any proceeding, by virtue of any statute or otherwise, it being
expressly agreed and understood that each obligation, covenant and agreement of
a Conduit Purchaser under any Transaction Document is a corporate obligation and
no personal liability shall attach to or be incurred by the shareholders,
officers, trustees, agents, employees or directors of such Conduit Purchaser as
such, or any of them, or implied therefor, and that any and all personal
liability for breaches by such party of any such obligations, covenants or
agreements, either at law or by statute or constitution, of every such
shareholder, officer, trustee, agent, employee or director is hereby expressly
waived by the other parties as a condition of and consideration for the
execution of this Agreement.

18.3 This Clause 18 shall survive the termination of this Agreement.

19. NO PETITION

Against the Issuer

19.1 Each party hereto (other than the Security Trustee) hereby undertakes to
the Issuer that it shall not, nor shall any party on its behalf, at any time
institute against, or join any person in instituting against the Issuer or any
or all of the revenues and assets of the Issuer any bankruptcy, winding up,
re-organisation, examination, arrangement, insolvency or liquidation proceeding
or other proceeding under any similar law nor petition for the appointment of a
receiver, administrator, examiner, administrative receiver, trustee, liquidator,
sequestrator or similar officer of it nor participate in any ex parte
proceedings.

Against any Conduit Purchaser

19.2 Each party (other than the relevant Conduit Purchaser) hereby undertakes to
each Conduit Purchaser that it shall not, nor shall any party on its behalf, at
any time take any corporate action or other steps or institute against, or join
any person instituting against, a Conduit Purchaser or any or all of the
revenues or assets of such party any bankruptcy, winding-up, reorganisation,
arrangement, dissolution, examinership, insolvency or liquidation proceeding or
other proceeding under any similar law nor petition for the appointment of a
receiver, administrator, administrative receiver, trustee, liquidator,
sequestrator or similar officer of it under any bankruptcy, insolvency,
receivership or similar law nor participate in any ex parte proceedings.

19.3 This Clause 19 shall survive the termination of this Agreement

 

Page 26



--------------------------------------------------------------------------------

Execution version

 

20. LIMITED RECOURSE

Against the Issuer

20.1 Notwithstanding any other provision of this Agreement or any provisions in
any other Transaction Document, each party hereto agrees and acknowledges with
the Issuer that, save as otherwise provided for in any Transaction Document:

 

(a) it will only have recourse in respect of any amount, claim or obligation due
or owing to it by the Issuer (the Claims) only to the extent of available funds
pursuant to the applicable Master Purchaser Priorities of Payments and subject
to the provisos therein, which shall be applied by the Security Trustee, subject
to and in accordance with the terms thereof and after all other prior ranking
claims in respect thereof have been satisfied and discharged in full;

 

(b) following the application of funds following enforcement of the security
interests created under the Master Purchaser Deed of Charge, subject to and in
accordance with the Master Purchaser Post-Enforcement Priorities of Payments,
the Issuer will have no assets available for payment of its obligations under
this Agreement, any Note, the Master Purchaser Deed of Charge and the other
Transaction Documents other than as provided for pursuant to the Master
Purchaser Deed of Charge, and that any Claims will accordingly be extinguished
to the extent of any shortfall; and

 

(c) the obligations of the Issuer under this Agreement, each Note, the Master
Purchaser Deed of Charge and the other Transaction Documents will not be
obligations or responsibilities of, or guaranteed by, any other person or
entity.

Against any Conduit Purchaser

20.2 Notwithstanding any other provision of this Agreement or any provisions in
any other Transaction Document, each party hereto agrees that the obligations of
any Conduit Purchaser under this Agreement and any other Transaction Document
shall be without recourse to any officer, director, employee, stockholder,
member, agent, manager or incorporator of such Conduit Purchaser and shall be
solely the corporate obligations of such Conduit Purchaser and shall be payable
solely to the extent of funds received from the Issuer or from any party to any
Transaction Document in accordance with the terms of the Transaction Documents
and only in excess of funds necessary to pay the matured and maturing notes of
such Conduit Purchaser (or such Conduit Purchaser’s related issuing entity).

20.3 Any amounts which such Conduit Purchaser does not pay pursuant to the
operation of the preceding Clause 20.2 shall not constitute a claim (including,
without limitation, as defined in § 101 of the Bankruptcy Code) against or
corporate obligation of such Conduit Purchaser for any such insufficiency.

20.4 This Clause 20 shall survive the termination of this Agreement.

21. BENEFIT OF AGREEMENT

21.1 This Agreement shall be binding upon and endure to the benefit of each
Party and its or any subsequent successors and permitted assigns.

 

Page 27



--------------------------------------------------------------------------------

Execution version

 

22. ASSIGNMENTS AND TRANSFERS

Issuer restriction on assignment and transfer

22.1 The Issuer shall not be entitled to assign or transfer all or part of its
rights and benefits or obligations hereunder other than to the Security Trustee
pursuant to the Master Purchaser Deed of Charge.

Transfer of Notes—general conditions

22.2 Any assignment or transfer of any Note shall always be on the terms and
subject to the conditions specified in Condition 2.3 and Conditions 2.9 to 2.13
(inclusive).

Note Purchaser or Noteholder

22.3 Subject to Clause 22.2 above, each Noteholder or Note Purchaser shall be
entitled to (x) assign or transfer a Note, and/or (y) assign its rights and/or
transfer its obligations under the Transaction Documents, in whole or in part,
to:

 

(a) any company in the same group of companies as itself without the prior
written consent of any party;

 

(b) in respect of an Uncommitted Purchaser, its related Committed Purchaser
without the prior written consent of any party;

 

(c) in respect of an Uncommitted Purchaser its related Conduit Manager without
the prior written consent of any party; and

 

(d) in respect of a Uncommitted Purchaser and its related Conduit Manager, any
other asset-backed commercial paper issuing conduit managed by such related
Conduit Manager without the prior written consent of any party.

Conduit Manager

22.4 Subject to Clause 22.2 above, any Conduit Manager shall be entitled to
arrange for the relevant Conduit Purchaser to (x) assign or transfer a Note,
and/or (y) assign its rights and/or transfer its obligations under the
Transaction Documents, in whole or in part, to another asset-backed commercial
paper issuing conduit managed by such related Conduit Manager without the prior
written consent of any party.

Other Note Purchaser or Noteholder

22.5 Subject to Clause 22.2 above, each Noteholder or Note Purchaser shall be
entitled to (x) assign or transfer a Note, and/or (y) assign its rights and/or
transfer its obligations under the Transaction Documents, in whole or in part,
to one or more of the remaining Noteholders or Note Purchasers on the terms and
subject to the conditions set out in clauses 12.3 (a) and 12.3(b) of the
Intercreditor and Indemnity Deed.

 

Page 28



--------------------------------------------------------------------------------

Execution version

 

Other person that is an Institutional Investor

22.6 Subject to Clause 22.2 above, each Noteholder or Note Purchaser shall be
entitled to (x) assign or transfer a Note, and/or (y) assign its rights and/or
transfer its obligations under the Transaction Documents, in whole or in part,
to any person that is an Institutional Investor on the terms and subject to the
conditions set out in clause 12.3(c) of the Intercreditor and Indemnity Deed.

Assignments and transfers following a Termination Event

22.7 Subject to Clause 22.2 above, following the occurrence of a Programme
Termination Date, each Noteholder or Note Purchaser shall be entitled to
(x) assign or transfer a Note, and/or (y) assign its rights and/or transfer its
obligations under the Transaction Documents, in whole or in part, to any person,
without the prior written consent of the Sellers and the Funding Agent.

Notification of transfers

22.8 Upon any transfer or syndication of its obligations hereunder, the
transferring Note Purchaser shall on or before the date of such transfer or
syndication give notice in writing, or procure that notice in writing is given,
to each of the Master Purchaser, BSM (acting on behalf of the Sellers), the
Security Trustee, the Funding Agent and each of the other Note Purchasers of:

 

(a) the Relevant Proportion and/or Third Party Note Purchaser Proportion (as
applicable) that will be applicable to both the transferring Note Purchaser and
the person to whom such transfer is made with effect from such transfer or
syndication provided that, such proportions so notified, when aggregated
(without double counting) with the then applicable Relevant Proportion and all
other then applicable Third Party Note Purchaser Proportions shall equal 100 per
cent; and

 

(b) the relevant Note Purchaser Programme Limit and/or Third Party Note
Purchaser European Programme Limit (as applicable) that will be applicable to
both the transferring Note Purchaser and the person to whom such transfer is
made with effect from such transfer or syndication, provided that such amounts
so notified, when aggregated (without double counting) with the then applicable
relevant Note Purchaser Programme Limit and all other then applicable Third
Party Note Purchaser European Programme Limits shall equal the then applicable
European Programme Limit.

Further assurance

22.9 Subject to Clause 22.2 above, each of the parties hereby agrees from time
to time, at its expense, promptly to execute (if necessary) and deliver all
further instruments and documents and to take all further actions that the
Funding Agent may reasonably request to implement and/or give effect to each
Transaction Document and the trasactions contemplated thereby.

 

Page 29



--------------------------------------------------------------------------------

Execution version

 

23. EVIDENCE OF DEBT

Each Note Purchaser shall maintain, in accordance with usual accounting
practice, accounts evidencing the amounts from time to time owing to it
hereunder and in its capacity as a Noteholder (including in respect of the
Principal Amount Outstanding and any other sums due in respect of a Note at any
time it is the Noteholder). In any legal action or proceeding arising out of or
in connection with this Agreement or a Note, the entries made in such accounts
shall, in the absence of manifest error, be prima facie evidence of the
existence and amounts of the obligations of the Issuer therein recorded.

24. GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in relation
to this Agreement are governed by, and shall be construed in accordance with,
English law.

25. JURISDICTION

The provisions of Clause 4 of the Framework Deed shall apply to this Agreement
on the basis set out therein.

 

Page 30



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 1

THE ORIGINAL NOTE PURCHASERS

Part A – Committed Purchasers and Related Uncommitted Purchasers

 

Name of Committed Purchaser    Name of Related Uncommitted Purchaser BANK OF
AMERICA, N.A., LONDON BRANCH    BANK OF AMERICA, N.A., LONDON BRANCH CITIBANK,
N.A., LONDON BRANCH    CHARTA, LLC REGENCY ASSETS LIMITED    REGENCY ASSETS
LIMITED

 

Page 31



--------------------------------------------------------------------------------

Execution version

 

Part B - Uncommitted Purchasers and Related Committed Purchasers

 

Name of Uncommitted Purchaser    Name of Related Committed Purchaser CHARTA, LLC
   CITIBANK, N.A., LONDON BRANCH REGENCY ASSETS LIMITED    REGENCY ASSETS
LIMITED BANK OF AMERICA, N.A., LONDON BRANCH    BANK OF AMERICA, N.A., LONDON
BRANCH

 

Page 32



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 2

FORM OF NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION, AND ACCORDINGLY MAY NOT BE OFFERED, SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OF AMERICA, OR
TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EXEMPTION IN A TRANSACTION
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.

ANY UNITED STATES PERSON (AS DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE
OF 1986, AS AMENDED) WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS PROVIDED IN
SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.

BASELL POLYOLEFINS COLLECTIONS LIMITED

(incorporated in Ireland with limited liability; registered number 405558)

(the Issuer)

[EUR]/[US$] [•] Note Due [•]

issued to [•]

(the Note)

This Note has been constituted by the Issuer pursuant to a Variable Funding
Agreement (the Variable Funding Agreement) dated 28 April 2010 between, amongst
others, the Issuer, Citibank, N.A., as Funding Agent, Citicorp Trustee Company
Limited (as Security Trustee), Basell Sales & Marketing Company B.V. and
Lyondell Chemie Nederland B.V. and is subject to, and with the benefit of, the
attached terms and conditions (the Conditions) and the Variable Funding
Agreement.

Capitalised terms used and not otherwise defined in this Note have the
respective meanings specified in the Variable Funding Agreement.

The Issuer, for value received, promises, in accordance with the Conditions to
pay to the registered holder of this Note on the Final Maturity Date the
Principal Amount Outstanding on that date as shown on the Grid attached to this
Note or otherwise recorded in the books and records of the Noteholder, together
with accrued interest in accordance with the Conditions and any additional
amounts payable thereunder.

 

Page 33



--------------------------------------------------------------------------------

Execution version

 

Upon any redemption or increase of the Principal Amount Outstanding of the Note
in accordance with the Conditions, the Issuer shall procure that the amount so
redeemed be recorded on the Grid.

This Note is in registered form and is transferable in part.

AS WITNESS the signature of a duly authorised officer on behalf of the Issuer

 

SIGNED and DELIVERED as a DEED by

 

 

)

)

)

as attorney for

BASELL POLYOLEFINS

COLLECTIONS LIMITED

in the presence of:

 

)

)

)

)

      Signature of Witness:           Name of Witness:           Address of
Witness:     ISSUED in Ireland as of [•]    

 

Page 34



--------------------------------------------------------------------------------

Execution version

 

THE SCHEDULE

GRID

For recording increases and reductions in

the Principal Amount Outstanding of the Note

 

Date of change

   Principal Amount
Outstanding   Amount of increase      Date of increase      Amount of reduction
     Date of reduction  

On issue

   [EUR]/[US$][•]     —           —           —           —     

 

Page 35



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 3

TERMS AND CONDITIONS

The following is the text of the terms and conditions of the Notes which
(subject to completion and amendment) will be attached to each Note.

The [EUR]/[US$][•] (initial par value) Note (the Note) due [•] of BASELL
POLYOLEFINS COLLECTIONS LIMITED (the Issuer) is constituted by the Variable
Funding Agreement dated 28 April 2010 as amended and restated on 23 April 2013
between, amongst others, the Issuer, Citibank, N.A. (as Funding Agent), Citicorp
Trustee Company Limited (as Security Trustee) Basell Sales & Marketing Company
B.V. and Lyondell Chemie Nederland B.V. as the same may from time to time be
amended by the parties thereto (the Variable Funding Agreement). Certain
provisions of these Conditions are summaries of the Variable Funding Agreement
and are subject to its detailed provisions hereof. The Noteholder (as defined
below) is bound by, and is deemed to have notice of, all the provisions of the
Variable Funding Agreement applicable to it. Terms defined in the Variable
Funding Agreement (including by cross reference or incorporation) shall, unless
otherwise defined herein or the context requires otherwise bear the same
meanings in these terms and conditions.

1. FORM, DENOMINATION AND STATUS

Form and denomination

1.1 The Note is in definitive registered form with the initial par value of
[EUR]/[US$][•] and thereafter in such other amount as may from time to time be
recorded in the Grid attached to the Note or in the books and records of the
Noteholder.

Status

1.2 Each Note constitutes a direct, secured and unconditional obligation of the
Issuer.

2. TITLE AND TRANSFERS

Title

2.1 The Issuer or the Corporate Administrator on its behalf (in such capacity,
the Registrar) will cause to be kept, at the specified office of the Registrar
in Ireland, a register (the Register) on which shall be entered the names and
addresses of the holders of the Notes from time to time.

2.2 Title to the Note will pass by and upon registration of transfers in the
Register. In these Conditions the holder of the Note or the Noteholder means the
person in whose name such Note is for the time being registered in the Register.
Registration of ownership of the Note shall be conclusive evidence (in the
absence of manifest error) of absolute ownership of the Note.

 

Page 36



--------------------------------------------------------------------------------

Execution version

 

Transfers

2.3 Subject to Condition 2.6 and 2.7 below, the Note may be transferred in whole
or in part upon surrender of the Note at the specified office of the Registrar,
with the form of transfer set out in Schedule 4 to the Variable Funding
Agreement duly completed and signed by or on behalf of the transferor and the
Issuer and together with such evidence as the Registrar may reasonably require
to prove:

 

(a) the title of the transferor;

 

(b) the authority of the individuals who have executed the form of transfer;

 

(c) the payment of any stamp duty payable on such transfer; and

 

(d) that:

 

  (i) the transferee is not a U.S. person (as detailed in Regulation S
(Regulation S) under the U.S. Securities Act of 1933, as amended (the Securities
Act)) and is acquiring such Note for its own account or for the account or
benefit exclusively of non-U.S. persons outside the United States in an offshore
transaction (as defined in Regulation S) in compliance with Regulation S; or

 

  (ii) that such Note is being transferred pursuant to another exemption from
the registration requirements of the Securities Act and any applicable State
securities laws,

provided that no Note may be transferred to any person until the transferee
executes:

 

1. if the transferee is not a party to the Variable Funding Agreement, the
Noteholder Accession Letter in or substantially in the form set out in
Schedule 5 to the Variable Funding Agreement; and

 

2. if the transferee is not a party to either the Intercreditor and Indemnity
Deed or the Master Purchaser Deed of Charge, a deed of accession to the
Intercreditor and Indemnity Deed and a deed of accession to the Master Purchaser
Deed of Charge substantially in the respective form contained therein.

Registration and delivery of the Note

2.4 Within three Business Days of the surrender of the Note in accordance with
Condition 2.3 above (or such longer period as may be required to comply with any
applicable fiscal or other laws or regulations), the Registrar will register the
transfer in question and deliver at the Registrar’s specified office a new Note
or (at the request, cost and risk of the transferee) send by uninsured first
class mail to such address as the transferee may specify for the purpose.

 

Page 37



--------------------------------------------------------------------------------

Execution version

 

2.5 The registered holder of a Note may request an exchange of the Note for two
or more substitute Notes having an aggregate principal amount outstanding equal
to the Principal Amount Outstanding of the initial Note provided that the
aggregate principal amount outstanding of any such substitute Notes shall be not
less than EUR 5 million or US$ 5 million, as applicable, by delivering the
initial Note to the Registrar with its written request therefor which shall
specify the name, address, payment details and the respective principal amounts
of the Notes applicable to each person to be registered as a registered holder
of each such substitute Note. If the initial Note is to be exchanged for
substitute Notes, the Issuer shall cause the delivery of such substitute Notes
to the registered holders thereof within 30 days after the registered holder of
the initial Note shall have delivered its request therefor.

No Charge

2.6 Noteholders will not be required to bear the costs and expenses of effecting
any registration of transfer as provided above, except for any costs or expenses
of delivery other than by regular mail and except that the Issuer will require
the payment by a transferee Noteholder of a sum sufficient to cover any stamp
duty, tax or other governmental charge that may be imposed in relation to the
registration.

Closed Periods

2.7 No Noteholder may require a transfer to be registered during the period of
two Business Days ending on the due date for any payment in respect of the Note.

Registrar

2.8 The Issuer reserves the right at any time with the consent of the Security
Trustee to vary or terminate the appointment of, or resign as, the Registrar and
to appoint another Registrar. Notice of any resignation, termination or
appointment and of any changes in specified offices will be given to the
Noteholders promptly by the Issuer in accordance with the Framework Deed.

Restrictions on Transferees

2.9 The Note may not be transferred to any person other than an Institutional
Investor.

2.10 The Note may not be offered or sold to any person in the United Kingdom in
circumstances which require a prospectus to be made available to the public
pursuant to Part VI of the Financial Services and Markets Act 2000.

2.11 The Note (or any interest therein) may not be offered to the public within
the meaning of the Companies Acts 1963 to 2012 of Ireland, nor, in any
circumstances, to more than 99 persons.

2.12 Any transfer to a person other than as permitted in this Condition 2 shall
be null and void.

2.13 All Notes will bear a legend substantially to the following effect:

 

Page 38



--------------------------------------------------------------------------------

Execution version

 

“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION, AND ACCORDINGLY MAY NOT BE OFFERED, SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OF AMERICA, OR
TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS DEFINED IN REGULATION S
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

3. INTEREST

Interest Payment Dates and Interest Periods

3.1 The Note bears interest on its Principal Amount Outstanding from (and
including) the Settlement Date immediately following the Funding Request Date on
which the Initial Funding Request was made or, in the case of the Initial
Funding Request, the first Funding Date, to (but excluding) the date on which
the Principal Amount Outstanding of such Note is paid in full.

3.2 Interest on the Note is payable in arrears on each Interest Payment Date in
respect of the Interest Period ending on that Interest Payment Date. Interest
with respect to each Interest Period shall accrue from (and including) the first
day of such Interest Period to (but excluding) the last day of such Interest
Period.

3.3 Interest shall cease to accrue on the Note as from (and including) the Final
Maturity Date or the date on which the Principal Amount Outstanding of such Note
is declared immediately due and payable in accordance with Condition 6 unless,
upon due presentation payment of principal due is improperly withheld or
refused, in which case it will continue to bear interest in accordance with this
Condition 3 (after as well as before judgement) at the rate from time to time
applicable to the Note until the moneys in respect thereof have been received by
the Noteholder and notice to that effect is given in accordance with the
Framework Deed.

Rate of Interest

3.4 The Note will bear interest at the Reference Rate calculated in accordance
with Schedule 8 to the Variable Funding Agreement for the respective Interest
Period (the Note Interest Rate).

Calculation of Interest Amount

3.5 The amount of interest due in respect of the Note in respect of an Interest
Period (the Interest Amount) shall be calculated by the Funding Agent by
applying the Note Interest Rate for such Interest Period to the Principal Amount
Outstanding of the Note on the Determination Date falling in such Interest
Period, multiplying the product by the actual number of days in such Interest
Period divided by 360.

 

Page 39



--------------------------------------------------------------------------------

Execution version

 

Payment of Interest

3.6 The applicable Interest Amount will be payable in respect of the Note for
each Interest Period.

4. REDEMPTION

Optional Redemption

4.1 Each Note may be redeemed in whole (or in part) at its Principal Amount
Outstanding, pari passu and pro rata according to the respective Principal
Amount Outstanding of all Notes then outstanding at the option of the Issuer
(each such payment a Note Principal Payment) on any Settlement Date by the
Issuer giving at least three Business Days’ written notice to the Funding Agent
prior to the relevant Settlement Date.

Mandatory Redemption in part on Settlement Date

4.2 The Issuer shall redeem in part, pari passu and pro rata according to the
respective Principal Amount Outstanding of each Note, the Notes on each
Settlement Date in an aggregate amount equal to the pro rata amount (calculated
by reference to the Principal Amount Outstanding of such Notes) of the amount by
which:

 

(a) the aggregate Principal Amount Outstanding of all Notes (taking into account
the EUR Equivalent of all Notes denominated in US$) as at the Determination Date
immediately preceding the relevant Settlement Date exceeds the European
Programme Limit; or

 

(b) the aggregate Principal Amount Outstanding of all Notes denominated in EUR
as at the Determination Date immediately preceding the relevant Settlement Date
exceeds the EUR Facility Limit (in the case of any such Notes denominated in
EUR), applicable to the holder of the Note calculated as at such Determination
Date; or

 

(c) the aggregate Principal Amount Outstanding of all Notes denominated in US$
as at the Determination Date immediately preceding the relevant Settlement Date
exceeds the US$ Facility Limit (in the case of any such Notes denominated in
US$), applicable to the holder of the Note calculated as at such Determination
Date.

Mandatory Redemption following Programme Termination Date

4.3 Following the Programme Termination Date, the Notes will on each Business
Day on or after the Programme Termination Date, be subject to pro rata mandatory
redemption in an aggregate amount equal to the lower of (a) the aggregate
Principal Amount Outstanding of all Notes and (b) the Master Purchaser Available
Funds remaining after satisfaction in full of all amounts ranking in priority to
payment of principal in respect of the Notes in the applicable Master Purchaser
Priorities of Payments (each such payment, together with any payment pursuant to
Conditions 5.1, 4.2 and 4.3 being a Note Principal Payment).

 

Page 40



--------------------------------------------------------------------------------

Execution version

 

Determinations and Calculations

4.4 Following a Note Principal Payment, the Funding Agent (acting for and on
behalf of the Issuer) shall determine the new Principal Amount Outstanding of
the Note on the basis of the Grid, or the books and records of the Noteholder as
certified by the Noteholder to the Funding Agent, as applicable. Each
determination by the Funding Agent (acting for and behalf of the Issuer) of the
amount of the Principal Amount Outstanding of the Note shall (in the absence of
wilful default, bad faith or manifest error) be final and binding on all
persons. The Issuer will cause each determination of the new Principal Amount
Outstanding of the Note to be reflected in the Grid.

Redemption due to tax

4.5 If the Issuer is required by law to make any withholding or deduction from
any amounts payable to the Noteholder in respect of the Note and the Issuer
informs the Noteholder that it is unwilling or unable to increase any payments
in respect of the Note in accordance with Clause 13 of the Variable Funding
Agreement, the Noteholder may, by giving not less than 20 Business Days’ notice
to the Issuer or such shorter period agreed with the Issuer (which notice shall
be irrevocable), require the Issuer to redeem the Note, subject to available
funds, in whole at its Principal Amount Outstanding.

Redemption on maturity

4.6 If not otherwise redeemed and cancelled, the Note will be redeemed (subject
to available funds) at its Principal Amount Outstanding on the Final Maturity
Date, provided, for the avoidance of doubt, that if the Final Maturity Date has
not occurred in respect of all outstanding Notes, the Note will be subject to
pro rata mandatory redemption in an aggregate amount equal to the lower of
(a) the aggregate Principal Amount Outstanding of all Notes having reached their
Final Maturity Date and (b) the Master Purchaser Available Funds remaining after
satisfaction in full of all amounts ranking in priority to payment of principal
in respect of the Notes in the applicable Master Purchaser Priorities of
Payments.

Purchase

4.7 The Issuer shall not be entitled to purchase the Note at any time.

Cancellation

4.8 If the Note is redeemed in full pursuant to the foregoing provisions it will
be cancelled forthwith and may not be resold or reissued.

Final Maturity Date and extension

4.9 The Final Maturity Date of each Note is the earlier of:

 

(a) the date that is the third anniversary of the 2013 Closing Date or, if
later, the then current Committed Purchaser Facility Termination Date in respect
of the Committed Purchaser holding, or whose related Conduit Purchaser holds,
such Note; and

 

Page 41



--------------------------------------------------------------------------------

Execution version

 

 

(b) the fifth anniversary of the 2013 Closing Date.

5. MASTER PURCHASER EVENT OF DEFAULT

Master Purchaser Event of Default

5.1 Each of the following events is a Master Purchaser Event of Default:

 

(a) the Issuer fails to make any payment when due in respect of a Note, the
Variable Funding Agreement or any other Transaction Document unless the
non-payment is caused by technical or administrative error in the transmission
of funds and such payment is made within two Business Days of its due date; or

 

(b) any representation or warranty by the Issuer in the Transaction Documents
was materially incorrect on the date it was made; or

 

(c) the Issuer fails to perform or comply with any one or more of its
obligations under the Note, the Variable Funding Agreement or any other
Transaction Document (other than an obligation for payment to which paragraph
(a) above applies), or any condition attached to any waiver or consent given
under a Note, the Variable Funding Agreement or any other Transaction Document
and such default has a material adverse affect on the Noteholder and continues
for five Business Days after the earlier of the Issuer becoming aware and
written notice being given by the Funding Agent (which the Funding Agent may,
and shall (acting upon the Unanimous Purchaser Instruction) deliver requiring
the Issuer to remedy the same (unless pursuant to a Unanimous Purchaser
Instruction the Funding Agent is directed by the relevant Note Purchasers or
Noteholders that such failure is not capable of remedy, where no such notice
shall be required); or

 

(d) a distress, execution or other legal process is levied, enforced or sued out
upon or against any of the property and assets of the Issuer; or

 

(e) the Issuer asserts in writing that any Note, the Variable Funding Agreement
or any other Transaction Document is not valid and binding on it; or

 

(f) any court governmental authority or agency having jurisdiction over the
Issuer or any of its property or assets finds or rules that any material
provision of a Note, the Variable Funding Agreement or any other Transaction
Document is not valid and binding on the Issuer; or

 

(g) all or a substantial part of the undertakings, assets and revenues of the
Issuer is condemned, seized or otherwise appropriated by any person acting under
the authority of any national, regional or local government or the Issuer is
prevented by any such person from exercising normal control over all or any
substantial part of its undertaking, assets and revenues;

 

Page 42



--------------------------------------------------------------------------------

Execution version

 

 

(h) the occurrence of a Related Debt Termination Event; or

 

(i) the Issuer is or becomes or is declared to be insolvent (including
bankruptcy and suspension of payments) or is or becomes unable to pay its debts
as they fall due or suspends or threatens to suspend making payments (whether of
principal or interest) with respect to all or any class of its debts.

Covenant of the Issuer

5.2 So long as any amount remains outstanding under a Note, the Issuer or the
Funding Agent will promptly forthwith upon becoming aware of any Master
Purchaser Event of Default give notice in writing thereof to each Noteholder
together with details of the steps (if any) which the Issuer is taking or
proposing to take to remedy such Master Purchaser Event of Default.

6. EFFECT OF ENFORCEMENT EVENT

6.1 At any time after:

 

(a) the occurrence of a Master Purchaser Event of Default; or

 

(b) the failure on the Final Maturity Date, in respect of all Notes, of the
Issuer to repay and pay all the Principal Amount Outstanding of all the Notes in
full and any amount of interest and other amounts calculated in respect thereof,

(each an Enforcement Event) and without prejudice to its rights of enforcement
in relation to the Master Purchaser Deed of Charge, the Funding Agent may, or
shall acting upon a Majority Purchaser Instruction declare that the Principal
Amount Outstanding of all the Notes to be immediately due and payable together
with accrued interest thereon and any other sums then owed by the Issuer
hereunder. If any such written declaration is served upon the Issuer (copied to
the Security Trustee) by the Funding Agent, the Security Trustee may subject
always to the provisions of the Master Purchaser Deed of Charge at any time
after the occurrence of the relevant Enforcement Event, enforce the Master
Purchaser Deed of Charge, or take proceedings against the Issuer to enforce
payment of the Note together with accrued interest.

6.2 The Funding Agent may and shall (following a Unanimous Purchaser
Instruction) by notice in writing to the Issuer (copied to the Security Trustee)
withdraw any notice previously given under Condition 6.1 whereupon such notice
shall cease to have effect.

6.3 After realisation of the Master Purchaser Secured Property in respect of the
Note and distribution of the net proceeds thereof, a Noteholder may not take any
further steps against the Issuer or any of its assets to recover any sums unpaid
in respect of the Note and all claims against the Issuer in respect of any such
unpaid sum shall be extinguished.

 

Page 43



--------------------------------------------------------------------------------

Execution version

 

7. DEFAULT INTEREST

If the Issuer fails to pay any amount payable under the Note or the Variable
Funding Agreement by the Issuer to the Noteholder when due, the Issuer shall pay
interest on such sum from the date when it became due and payable to the date of
payment at the Default Rate (both before and after any judgement obtained under
this Note or the Variable Funding Agreement).

8. REPLACEMENT OF NOTE

If a Note issued and outstanding at any time is lost, stolen, mutilated, defaced
or destroyed, it may be replaced at the specified office of the Issuer, subject
to all applicable laws, upon payment by the claimant of the expenses incurred in
connection with such replacement and on such terms as to evidence, security,
indemnity and otherwise as the Issuer may reasonably require. Mutilated or
defaced Notes must be surrendered before replacements will be issued.

9. REMEDIES AND WAIVERS

No failure by any Noteholder to exercise, nor any delay by the Noteholder in
exercising any right or remedy in respect of the Note shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any other rights or remedies (whether provided by law or otherwise).

10. PARTIAL INVALIDITY

If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

11. GOVERNING LAW

These Conditions and the Note and any non-contractual obligations arising out of
or in relation to these Conditions or the Note shall be governed by, and shall
be construed in accordance with English law. The provisions of Clause 4 of the
Framework Deed shall apply to this Note.

12. MODIFICATION

Any modification to these Conditions must be agreed in writing between the
Issuer and the Noteholder and will be binding on all further Noteholders.

 

Page 44



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 4

FORM OF NOTE TRANSFER

 

For value received        (the Transferor) hereby transfer(s) to                
                        (the Transferee)

(Please print or type name and address of Transferee)

the attached Note (which has a Principal Amount Outstanding of [EUR]/[US$][•] at
the date of this transfer) and all rights hereunder, hereby irrevocably
constituting and appointing [•] as attorney to transfer such Note in the
relevant Register maintained by or on behalf of the Issuer with full power of
substitution.

By its transfer hereof, the Transferor represents that it is transferring the
attached Note, and has offered this Note for transfer only:

(A)(i) to a non-U.S. person acquiring this Note for its own account or for the
account or benefit exclusively of non-U.S. persons; and (ii) outside the United
States in an offshore transaction in compliance with Regulation S (Regulation S)
under the U.S. Securities Act of 1933, as amended (the Securities Act); or
(B)(i) pursuant to another exemption from the registration requirements of the
Securities Act and any applicable State securities laws; and (C)(i) in
circumstances that do not constitute an offer to the public within the meaning
of the Companies Acts 1963 to 2012 of Ireland, (ii) to fewer than 99 persons;
and (iii) in compliance with the Central Bank Acts 1942 to 2001 (as amended and
supplemented) of Ireland.

 

Signature of Transferor        

We hereby accept the attached Note (which has a Principal Amount Outstanding at
the date of this transfer) and agree to be bound by the Conditions of this Note.
By its acquisition hereof, the Transferee represents that:

 

(a)  (i) it is a non-U.S. person acquiring this Note for its own account or for
the account or benefit exclusively of non-U.S. persons outside the United States
in an offshore transaction in compliance with Regulation S or (ii) pursuant to
another exemption from the registration requirements of the Securities Act and
any applicable State securities laws;

it will be the beneficial owner of the Note and is a Qualifying Noteholder;

 

(b) it is a person to whom this Note may be transferred in accordance with
Condition 2.9 to 2.11;

 

Page 45



--------------------------------------------------------------------------------

Execution version

 

 

(c) if it is not a party to the Variable Funding Agreement, it has executed a
Noteholder Accession Letter in or substantially in the form set out in
Schedule 5 to the Variable Funding Agreement; and

 

(d) if it is not a party to the Framework Deed or the Intercreditor and
Indemnity Deed, it has executed a deed of accession thereto in or substantially
in the form contained therein.

 

Signature(s) of transferee         

BASELL POLYOLEFINS COLLECTIONS LIMITED hereby approves the transfer.

   

Signature of BASELL POLYOLEFINS COLLECTIONS LIMITED 

Date:     

The Registrar hereby approves the transfer.

 

Signature of Registrar      Date:     

 

N.B.:

 

1. This form of transfer must be accompanied by such documents, evidence and
information as may be required pursuant to the Conditions.

 

2. This form of transfer must be executed under the hand of the transferor and
the transferee or, if the transferee is a corporation, under the hand of two of
its officers duly authorised in writing and, the document so authorising such
officers must be delivered with the form of transfer.

 

3. This transfer will be subject to the payment by the transferor of any stamp
duty, tax or other governmental charge as is referred to in Condition 2.6.

 

Page 46



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 5

FORM OF NOTEHOLDER ACCESSION LETTER

[Date]

 

To: BASELL POLYOLEFINS COLLECTIONS LIMITED

     (the Issuer)

[and other parties]

We refer to the variable funding agreement (the Variable Funding Agreement)
dated 28 April 2010 between, amongst others, the Issuer, the Note Purchasers
identified therein, Citibank, N.A., as Funding Agent, Citicorp Trustee Company
Limited (as Security Trustee), Basell Sales & Marketing Company B.V. and
Lyondell Chemie Nederland B.V. (as amended and restated from time to time).

Terms defined in, or incorporated by reference into, the Variable Funding
Agreement shall have the same meanings herein as therein.

We confirm that we are in receipt of the following documents and have found them
to our satisfaction:

 

(a) a copy of the Variable Funding Agreement;

 

(b) a copy of the Intercreditor and Indemnity Deed;

 

(c) a copy of the Framework Deed;

 

(d) a copy of the Master Purchaser Deed of Charge; and

 

(e) a copy of current versions of all other Transaction Documents as we have
requested.

 

For the purposes of Clause 6 of the Framework Deed our notice details are as
follows:

 

  (i) [insert name, address, telephone, facsimile and attention].

 

  (ii) [•], being the current registered holder, is proposing to transfer to us
in accordance with Condition 2.3 of the Notes.

In consideration of our accession to the Variable Funding Agreement pursuant to
this letter, we hereby undertake, for the benefit of the Issuer and each of the
other parties to the Variable Funding Agreement, that, in relation our holding
of the Note, we will perform and comply with all the duties and obligations
expressed to be assumed by a Noteholder under the Variable Funding Agreement,
the Master Purchaser Deed of Charge and the Intercreditor and Indemnity Deed
will have the benefit of all the provisions of the Variable Funding Agreement
and the Master Purchaser Deed of Charge as if we were named in it, and in our
capacity as, a Note Purchaser, a Noteholder, [a Committed Purchaser] / [an
Uncommitted Purchaser] / [a Conduit

 

Page 47



--------------------------------------------------------------------------------

Execution version

 

Purchaser] and our [Related Committed Purchaser] / [Related Uncommitted
Purchaser] / [related Conduit Manager] is [specify all capacities and insert
name, address, telephone, facsimile and attention of applicable party].

THIS LETTER, and any non-contractual obligations arising out of or in relation
to this letter, is governed by, and shall be construed in accordance with,
English law.

 

Signed by      The Acceding Noteholder     

SIGNED by

for and on behalf of

[ACCEDING NOTEHOLDER]

 

)

)

)

  

SIGNED by

for and on behalf of

BASELL POLYOLEFINS

COLLECTIONS LIMITED

 

)

)

)

)

   The Note Purchasers and Noteholders     

SIGNED by

for and on behalf of

[REMAINING NOTEHOLDER]

 

)

)

)

   The Security Trustee     

SIGNED by

for and on behalf of

CITICORP TRUSTEE

COMPANY LIMITED

 

)

)

)

)

   The Funding Agent     

SIGNED by

 

for and on behalf of

CITIBANK, N.A., LONDON BRANCH

 

)

)

)

)

  

 

Page 48



--------------------------------------------------------------------------------

Execution version

 

BSM

 

SIGNED by

for and on behalf of

BASELL SALES & MARKETING

COMPANY B.V.

 

)

)

)

)

LCN

 

SIGNED by

for and on behalf of

LYONDELL CHEMIE

NEDERLAND B.V.

 

)

)

)

)

 

Page 49



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 6

REPRESENTATIONS AND WARRANTIES

 

(a) Status: it is duly incorporated with limited liability and validly existing
under the laws of its country of incorporation;

 

(b) Powers and Authorisations: the documents which contain or establish its
constitution include provisions which give power, and all necessary corporate
authority has been obtained and action taken, for it to own its assets, carry on
its business and operations as they are now being conducted and to sign and
deliver, and perform the transactions contemplated in, the Transaction Documents
to which it is a party;

 

(c) Overseas Company: the Issuer has not registered particulars of a place of
business pursuant to Part 2 (Initial Registration of Particulars) of the
Overseas Companies Regulations 2009 in respect of one or more UK establishments;

 

(d) Legal Validity: its obligations under the Transaction Documents constitute,
or when executed by it will constitute, its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganisation, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(e) Non Violation: the execution, signing and delivery of the Transaction
Documents to which it is a party and the performance of any of the transactions
contemplated in any of them:

 

  (i) do not and will not contravene or breach or constitute a default under or
conflict or be inconsistent with or cause to be exceeded any limitation on it or
the powers of its directors imposed by or contained in:

 

  (A) any law, statute, decree, rule, regulation or licence to which it or any
of its assets or revenues is subject or of any order, judgment, injunction,
decree, resolution, determination or award of any court or any judicial,
administrative, or governmental authority or organisation which applies to it or
any of its assets or revenues; or

 

  (B) any document which contains or establishes its constitution; and

 

  (ii) as of the Funding Date, do not and will not contravene or breach or
constitute a default under or conflict or be inconsistent with or cause to be
exceeded any limitation on it or the powers of its directors imposed by or
contained in any agreement, indenture, mortgage, deed of trust, bond, or any
other document, instrument or obligation to which it is a party or by which any
of its assets or revenues is bound or affected,

 

Page 50



--------------------------------------------------------------------------------

Execution version

 

except, in each case, in relation to participation of the Issuer in under the
European receivables securitisation programme scheduled to terminate on the
first Funding Date.

 

(f) Consents: save in respect of:

 

  (i) the delivery of the particulars of the security created pursuant to the
Master Purchaser Security Documents in the prescribed form to the Registrar of
Companies in Ireland within 21 days of the creation of such security in
accordance with section 99 of the Companies Act, 1963 (as amended) of Ireland;
and

 

  (ii) the delivery of the particulars of such security to the Revenue
Commissioners in Ireland in accordance with section 1001 of the Taxes
Consolidation Act, 1997 (as amended) of Ireland,

no authorisation, approval, consent, licence, exemption, registration,
recording, filing or notarisation and no payment of any duty or tax and no other
action whatsoever which has not been duly and unconditionally obtained, made or
taken is required to ensure:

 

  (A) the creation, validity, legality, enforceability or priority of its
rights, liabilities and obligations under the Transaction Documents; or

 

  (B) the effective sale and transfer of Receivables to it pursuant to the
Master Receivables Purchase Agreement; or

 

  (C) to perform its obligations under the Transaction Documents.

 

(g) Solvency: it is solvent and able to pay its debts as they fall due and has
not suspended or threatened to suspend making payments (whether of principal or
interest) with respect to all or any class of its debts and will not become
insolvent or unable to pay its debts in consequence of any contract concluded by
it for the purchase of any Receivables under the Transaction Documents or any
other obligation or transaction contemplated in the Transaction Documents;

 

(h) Insolvency Procedures: no corporate action has been taken or is pending, no
other steps have been taken (whether out of court or otherwise) and no legal
proceedings have been commenced or are threatened or are pending for (i) its
bankruptcy, liquidation, suspension of payments, controlled management,
winding-up, liquidation, dissolution, administration, examinership or
reorganisation; or (ii) it to enter into any composition or arrangement with its
creditors; or (iii) the appointment of a receiver, administrative receiver,
trustee or similar officer in respect of it or any of its property, undertaking
or assets. No event equivalent to any of the foregoing has occurred in or under
the laws of any relevant jurisdiction;

 

Page 51



--------------------------------------------------------------------------------

Execution version

 

 

(i) No Litigation: no litigation to which it is a party or which any third party
has brought against it in any court, arbitral tribunal or public or
administrative body or otherwise and which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect its ability to perform
its obligations under the terms of the relevant Transaction Document exists or
is threatened to exist at the present time; and

 

(j) Financial Statements: its audited financial statements for its most
recently-ended financial year have been prepared in accordance with generally
accepted accounting principles, consistently applied, and present a true and
fair view of its financial condition on such date and the results of its
operations for the financial year ended on such date;

 

(k) Security: the Master Purchaser Security Documents create the Encumbrances
they purport to create and are not liable to be avoided or otherwise set aside
on the occurrence of an event of insolvency in respect of the Issuer or
otherwise;

 

(l) No Adverse Claim over the Master Purchaser Secured Property: no Encumbrance
exists over any Master Purchaser Secured Property other than the security
created under the Master Purchaser Security Documents;

 

(m) Activities: the Issuer has not engaged in any activities since the date of
its incorporation other than those incidental to its incorporation and its entry
into and exercise of its rights and performance of its obligations under the
Transaction Documents to which it is a party;

 

(n) Tax Liabilities: all material and necessary returns have been delivered by
it or on its behalf to the relevant taxation authorities and it is not in
material default in the payment of any Taxes, and, to its knowledge, no material
claim is being asserted with respect to Taxes which is not disclosed in its most
recent financial statements;

 

(o) No Material Adverse Change: there has been no change in its business or
operations so as to have a material adverse effect on its ability to perform its
obligations under this Agreement or any of the other Transaction Documents; and

 

(p) ERISA: it has not established or contributed to any ERISA Plan.

 

Page 52



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 7

FORMS OF FUNDING REQUEST

Part A

Form of Initial Funding Request

To: [Funding Agent/ relevant Note Purchaser]

From: BASELL POLYOLEFINS COLLECTIONS LIMITED

Date: [Funding Request date]

Dear Sirs

Initial Funding Request

1. We refer to the Variable Funding Agreement (as from time to time amended,
supplemented or novated) dated 28 April 2010 as amended and restated on or prior
to the date hereof (the Variable Funding Agreement) and made between, inter
alios, ourselves and yourselves.

2. Terms defined in (or incorporated by reference into) the Variable Funding
Agreement bear the same meaning herein.

3. We hereby specify the initial par value of the Note to be [EUR]/[US$] [•].

4. We hereby offer you the Note on [•] 20[•] (the first Settlement Date) at an
Initial Subscription Price equal to the initial par value of the Note.

5. The Final Maturity Date of the Note will be [•].

6. We warrant that each of the representations referred to in Schedule 6 of the
Variable Funding Agreement is true on and as of the date of this Initial Funding
Request.

This Initial Funding Request may be accepted only by payment of the Initial
Subscription Price in accordance with Clause 6.6 and Clause 9 of the Variable
Funding Agreement on the first Settlement Date. No other means or manner of
acceptance or purported acceptance will be effective to conclude any agreement
hereunder or to convey any interest whatsoever in or to the subject matter of
this Initial Funding Request. By accepting his Initial Funding Request you agree
to be bound by the Conditions.

Yours faithfully

  

for and on behalf of

Basell Polyolefins Collections Limited

 

Page 53



--------------------------------------------------------------------------------

Execution version

 

Part B

Form of Further Funding Request

To: [relevant Note Purchaser]

From: BASELL POLYOLEFINS COLLECTIONS LIMITED

Date: [Funding Request date]

Dear Sirs

Further Funding Request

1. We refer to the variable funding agreement (as from time to the amended,
supplemented or novated) dated 28 April 2010 (as amended and restated from time
to time) (the Variable Funding Agreement) and made between, inter alios,
ourselves and yourselves, and to the [EUR]/[US$] (initial par value) Note due
[•] of which you are the Noteholder.

2. Terms defined in (or incorporated by reference into) the Variable Funding
Agreement bear the same meaning herein.

3. We wish to increase the par value of the Note to [EUR]/[US$] [•] on [•] (the
next Settlement Date).

4. We hereby offer you such increase at the Further Subscription Price of
[EUR]/[US$] [•] (equal to the increase in the par value of the Note).

5. The Final Maturity Date of the Note is [•].

6. We warrant that each of the representations referred to in Schedule 6 to the
Variable Funding Agreement is true on and as of the date of this Further Funding
Request.

This Further Funding Request may be accepted only by payment of the Further
Subscription Price in accordance with Clause 6.7 and Clause 6.11 of the Variable
Funding Agreement on the next Settlement Date. No other means or manner of
acceptance or purported acceptance will be effective to conclude any agreement
hereunder or to convey any interest whatsoever in or to the subject matter of
this Further Funding Request.

 

Yours faithfully   

for and on behalf of

Basell Polyolefins Collections Limited

 

Page 54



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 8

CALCULATION OF REFERENCE RATE

1. General

 

(a) The calculation of the Reference Rate in respect of each Interest Period
will be undertaken by the Funding Agent and where applicable in consultation
with the respective Conduit Manager, and in accordance with the requirements of
this Schedule.

 

(b) In respect of a Noteholder that is a Conduit Purchaser, its related Conduit
Manager agrees to notify the Funding Agent the applicable Reference Rate by not
later than 12.00 noon London time on the day falling two Business Days prior to
each Interest Payment Date.

 

(c) Terms defined in the Variable Funding Agreement shall unless otherwise
defined herein, have the same meaning when used in this Schedule.

1.2 If a Conduit Purchaser is funded by its back-up credit or liquidity support
agreement or any credit or liquidity support agreement available to that Conduit
Purchaser, it shall promptly notify the Issuer and BSM (acting on behalf of the
Sellers).

1.3 Each determination by a Noteholder (or its related Conduit Manager) of the
applicable Reference Rate and interest payable shall be conclusive and binding
on the Issuer and the other parties to this Agreement in the absence of manifest
error.

1.4 Following receipt of a Reference Rate determination from a Noteholder (or
its related Conduit Manager), the Funding Agent shall promptly provide BSM
(acting on behalf of the Sellers) the details of such determination.

1.5 Reference Rate

The Reference Rate shall mean in respect of each applicable Interest Period, the
rate specified below, as applicable and as the context may so require:

 

(a) if the Noteholder is a Conduit Purchaser (to the extent such Conduit
Purchaser’s participation in any Note that it holds is not funded under its
backup liquidity facility or any other backup financing arrangement available to
that Conduit Purchaser), the Conduit Reference Rate denominated in EUR if the
applicable Note is denominated in EUR, or US$ if the applicable Note is
denominated in US$; and

 

(b) if the Noteholder is a Committed Purchaser (or a Conduit Purchaser to the
extent such Conduit Purchaser’s participation in any Note that it holds is
funded by its backup liquidity facility or any other backup financing
arrangement available to that Conduit Purchaser), the applicable On-Books
Reference Rate, provided that Regency shall be deemed to be solely a Conduit
Purchaser and not a Committed Purchaser for the purposes of this paragraph (b);
and

 

Page 55



--------------------------------------------------------------------------------

Execution version

 

 

(c) if the Noteholder is Bank of America N.A., London Branch, the BANA Base
Reference Rate, unless the Reference Rate of any other Noteholder in respect of
the relevant Interest Period is an On-Books Reference Rate, in which case the
Reference Rate for Bank of America N.A., London Branch shall be the applicable
On-Books Reference Rate.

In the above definition of Reference Rate:

BANA Base Reference Rate means the Euribor Rate for the period corresponding to
such Interest Period or, if the Euribor Rate is not available, the Alternate
Rate for the relevant period plus the Programme Rate;

Conduit Reference Rate means, with respect to any Interest Period for any
Utilisation:

 

(a) CP Cost of Funds; plus

 

(b) Programme Rate;

CP Cost of Funds means for any Conduit Purchaser, the per annum rate equivalent
to the weighted average cost (as determined by the related Conduit Manager) and
which shall include (without double counting or duplication):

 

(a) the fees and commissions of placement agents and dealers;

 

(b) incremental carrying costs incurred with respect to commercial paper
maturing on dates other than those on which corresponding funds are received by
such Conduit Purchaser;

 

(c) costs associated with funding and maintaining Currency Hedge Agreements and
Utilisations denominated in a currency other than the currency of such
commercial paper;

 

(d) other borrowings incurred in relation to such Conduit Purchaser’s issuance
of commercial paper of similar debt instruments by such Conduit Purchaser; and

 

(e) any other costs associated with the issuance of commercial paper of or
related to the issuance of commercial paper that are allocated, in whole or in
part, by such Conduit Purchaser or its related Conduit Manager to fund or
maintain such Utilisation (the proceeds of which may also be allocated in part
to the funding of other assets of such Conduit Purchaser (and, if such proceeds
are allocated in part to the funding of other assets of such Conduit Purchaser
the costs associated with such funding will also be allocated in the appropriate
portion to the funding of such other asset)),

provided, however, that if any component of any such rate is a discount rate, in
calculating the “Conduit Reference Rate” for such Interest Period, the related
Conduit Manager shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum;

 

Page 56



--------------------------------------------------------------------------------

Execution version

 

EUR On-Books Reference Rate means in respect of a EUR Note, and in respect of
each applicable Interest Period, the rate specified below, as applicable and as
the context may so require:

 

(a) the Euribor Rate for the period corresponding to such Interest Period; plus

 

(b) the Applicable Margin; or

 

  (i) if the Euribor Rate is not available:

 

  (A) the Libor Rate for the period corresponding to such Interest Period; plus

 

  (B) the cost of implementing a hedge to hedge the applicable Purchaser’s
exposure to LIBOR/EURIBOR in respect of the Interest Period; plus

 

  (C) the Applicable Margin; or

 

  (ii) if the Libor Rate is not available:

 

  (A) the Alternate Rate for the period corresponding to such Interest Period;
plus

 

  (B) 0.50% p.a.; plus

 

  (C) the Applicable Margin;

On-Books Reference Rate means the EUR On-Books Reference Rate or the US$
On-Books Reference Rate, as applicable and as the context may so require; and

US$ On-Books Reference Rate means in respect of a US$ Note, and in respect of
each applicable Interest Period, the rate specified below, as applicable and as
the context may so require:

 

(a) the US$ Libor Rate for the period corresponding to such Interest Period;
plus

 

(b) the Applicable Margin; or

 

  (i) if the US$ Libor Rate is not available:

 

  (A) the Libor Rate for the period corresponding to such Interest Period; plus

 

  (B) the cost of implementing a hedge to hedge the applicable Purchaser’s
exposure to LIBOR/US LIBOR in respect of the Interest Period; plus

 

Page 57



--------------------------------------------------------------------------------

Execution version

 

 

  (C) the Applicable Margin; or

 

  (ii) if the Libor Rate is not available:

 

  (A) the Alternate Rate for the period corresponding to such Interest Period;
plus

 

  (B) 0.50% p.a.; plus

 

  (C) the Applicable Margin.

 

Page 58



--------------------------------------------------------------------------------

Execution version

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

The Master Purchaser and the Issuer SIGNED by   )

for and on behalf of

BASELL POLYOLEFINS

COLLECTIONS LIMITED

 

)

)

)

)

 

Page 59



--------------------------------------------------------------------------------

Execution version

 

 

 

BSM, a Seller, Master Servicer and a Servicer SIGNED by   )

SCOTT NETTLES

for and on behalf of

BASELL SALES & MARKETING

COMPANY B.V.

 

)

)

)

)

 

Page 60



--------------------------------------------------------------------------------

Execution version

 

 

LCN, a Seller and a Servicer      

SIGNED by

STEPHANE VAYRON

for and on behalf of

LYONDELL CHEMIE

NEDERLAND B.V.

 

)

)

)

)

)

 

Page 61



--------------------------------------------------------------------------------

Execution version

 

 

Note Purchaser, Committed Purchaser and Uncommitted Purchaser      

SIGNED for and on behalf of

BANK OF AMERICA, N.A.,

LONDON BRANCH

 

)

)

)

By:

Authorised Signatory

Name:

Title:

 

Page 62



--------------------------------------------------------------------------------

Execution version

 

Note Purchaser and Uncommitted Purchaser

 

SIGNED by CITIBANK N.A.

LONDON BRANCH as Attorney-in-fact

 

 

for CHARTA, LLC

 

)

)

)

)

)

By:     Duly authorised for the purpose of this                         
Agreement

 

Page 63



--------------------------------------------------------------------------------

Execution version

 

Note Purchaser, Committed Purchaser and Uncommitted Purchaser

 

SIGNED by

 

for and on behalf of

REGENCY ASSETS LIMITED

 

)

)

)

)

 

Page 64



--------------------------------------------------------------------------------

Execution version

 

The Security Trustee

 

SIGNED by

and as attorney for

CITICORP TRUSTEE COMPANY

LIMITED

 

)

)

)

)

 

Page 65



--------------------------------------------------------------------------------

Execution version

 

The Funding Agent, Note Purchaser and Committed Purchaser

 

SIGNED by

 

for and on behalf of

CITIBANK, N.A., LONDON BRANCH

 

)

)

)

)

 

Page 66



--------------------------------------------------------------------------------

Execution version

28 April 2010

as amended and restated on

23 APRIL 2013

BASELL POLYOLEFINS COLLECTIONS LIMITED

(as Master Purchaser and as Issuer)

BASELL SALES & MARKETING COMPANY B.V.

(as BSM, a Seller, the Master Servicer and a Servicer)

LYONDELL CHEMIE NEDERLAND B.V.

(as LCN, a Seller and a Servicer)

THE PERSONS IDENTIFIED IN PART A OF SCHEDULE 1

(each as a Note Purchaser and as a Committed Purchaser)

THE PERSONS IDENTIFIED IN PART B OF SCHEDULE 1

(each as a Note Purchaser and as an Uncommitted Purchaser)

CITICORP TRUSTEE COMPANY LIMITED

(as Security Trustee)

CITIBANK, N.A., LONDON BRANCH

(as Funding Agent)

 

 

VARIABLE FUNDING AGREEMENT

 

 

 

LOGO [g527541g73k91.jpg]



--------------------------------------------------------------------------------

Execution version

 

CONTENTS

 

CLAUSE    PAGE  

1.

  INTERPRETATION      1   

2.

  THE VARIABLE FUNDING FACILITIES      2   

3.

  SECURITY      2   

4.

  PURPOSE      3   

5.

  CONDITIONS PRECEDENT      3   

6.

  UTILISATION      7   

7.

  CURRENCY      11   

8.

  CONSTITUTION OF EACH NOTE      11   

9.

  OPTIONAL EXTENSION OF THE COMMITTED PURCHASER FACILITY TERMINATION DATE     
13   

10.

  PAYMENTS      14   

11.

  FEES      15   

12.

  REPRESENTATIONS AND WARRANTIES      16   

13.

  TAXES      18   

14.

  DEFAULT INTEREST      20   

15.

  COSTS AND EXPENSES      20   

16.

  INDEMNITY FOR OTHER AMOUNTS      21   

17.

  ILLEGALITY AND MITIGATION      24   

18.

  NO LIABILITY      25   

19.

  NO PETITION      26   

20.

  LIMITED RECOURSE      26   

21.

  BENEFIT OF AGREEMENT      27   

22.

  ASSIGNMENTS AND TRANSFERS      28   

23.

  EVIDENCE OF DEBT      30   

24.

  GOVERNING LAW      30   

25.

  JURISDICTION      30   

SCHEDULE 1 THE ORIGINAL NOTE PURCHASERS

     31   

PART A – COMMITTED PURCHASERS AND RELATED UNCOMMITTED PURCHASERS

     31   

PART B—UNCOMMITTED PURCHASERS AND RELATED COMMITTED PURCHASERS

     32   

 

Page I



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 2 FORM OF NOTE

     33   

SCHEDULE 3 TERMS AND CONDITIONS

     36   

SCHEDULE 4 FORM OF NOTE TRANSFER

     45   

SCHEDULE 5 FORM OF NOTEHOLDER ACCESSION LETTER

     47   

SCHEDULE 6 REPRESENTATIONS AND WARRANTIES

     50   

SCHEDULE 7 FORMS OF FUNDING REQUEST

     53   

PART A FORM OF INITIAL FUNDING REQUEST

     53   

PART B FORM OF FURTHER FUNDING REQUEST

     54   

SCHEDULE 8 CALCULATION OF REFERENCE RATE

     55   

 

Page II